Exhibit 10.70

 

AMENDED AND RESTATED

LOAN AGREEMENT

 

This Amended and Restated Loan Agreement is made as of May 19, 2006, between
TECSTAR MANUFACTURING CANADA LIMITED as Borrower and COMERICA BANK, a Michigan
banking corporation and authorized foreign bank under the Bank Act (Canada)
through its Canadian Branch carrying on business under the name Comerica Bank,
Canada Branch, as Lender.

 

RECITALS

 

A. WHEREAS the Borrower and the Bank entered into a Loan Agreement dated
April 30, 2003, as amended (the “Prior Loan Agreement”);

 

B. WHEREAS the Borrower and the Bank desire to amend and restate the Prior
Credit Agreement in its entirety;

 

C. WHEREAS the Borrower has requested that the Lender extend a revolving credit
facility to the Borrower up to Five Million U.S. Dollars (U.S.$5,000,000) in the
aggregate for the purposes of (a) providing working capital finance to the
Borrower (including letter of credit requirements), and (b) paying certain fees
and expenses associated with the Credit Facility; and for these purposes, the
Lender is willing to make certain loans and other extensions of credit to the
Borrower of up to such amount upon the terms and conditions set forth herein;

 

D. AND WHEREAS it is a condition of providing such credit facility that the
Borrower execute this Agreement;

 

FOR VALUE RECEIVED, the parties agree that the Prior Credit Agreement is amended
in its entirety as follows:

 

SECTION 1

DEFINITIONS

 

1.1 Definitions

 

In this Agreement:

 

Account for Payments shall mean the accounts maintained by the Lender for all
payments for and by the Borrower set out opposite the Lender’s name on Schedule
1 or such other accounts as the Lender may from time to time advise the Borrower
in writing.

 

Additional Compensation shall have the meaning given to it in Section 4.6(3) of
this Agreement.

 

Adjusted Liabilities shall mean as of any applicable date of determination, all
items of indebtedness, obligation or liability of a Person, whether matured or
unmatured, liquidated or



--------------------------------------------------------------------------------

unliquidated, direct or indirect, absolute or contingent, joint or several, that
should be classified as liabilities in accordance with GAAP, excluding, however,
the long term portion of any mortgage indebtedness of a Person incurred to
acquire real estate.

 

Affected Borrowing shall have the meaning given to it in Section 4.7 of this
Agreement.

 

Affiliate shall have the meaning given to it in the Business Corporations Act
(Ontario), as in effect on the Closing Date.

 

Agreed Currency shall have the meaning given to it in Section 13.18 of this
Agreement.

 

Agreement shall mean this agreement, including the Schedules hereto, as amended,
varied, supplemented, restated, renewed or replaced at any time from time to
time.

 

Applicable Law shall mean, in respect of any Person, property, transaction or
event, all present and future laws, statutes, regulations, treaties, judgments
and decrees applicable to that Person, property, transaction or event (whether
or not having the force of law with respect to regulatory matters applicable to
the Lender) and all applicable requirements, requests, official directives,
consents, approvals, authorizations, guidelines, rules, orders and policies of
any Governmental Authority having or purporting to have authority over any the
Person, property, transaction or event.

 

Applicable Margin shall mean, with respect to Prime Rate Loans and Canadian
Prime Rate Loans, as of any date of determination, the applicable interest rate
margin determined in accordance with the provisions of Section 4.1 by reference
to the appropriate columns in the pricing matrix attached to this Agreement as
Schedule 2.

 

Borrowing Base shall have the meaning given to such term in the Tecstar Credit
Agreement.

 

Borrower shall mean Tecstar Manufacturing Canada Limited, a Nova Scotia limited
company, together with its successors and permitted assigns.

 

Borrower’s Accounts shall mean, in respect of the Borrower, a U.S. Dollar
account of the Borrower maintained at the Branch of Account of the Lender in
Canada, particulars of which the Borrower has advised the Lender in writing.

 

Borrowing Base shall mean the amount determined pursuant to the advance formula
contained in the Advance Formula Agreement.

 

Branch of Account shall mean the branch of the Lender at the address set out
opposite the Lender’s name on Schedule 3 or such other branch as the Lender may
advise the Borrowers in writing.

 

Business Day shall mean any day on which commercial banks are open for domestic
and international business (including dealings in foreign exchange) in Toronto.

 

2



--------------------------------------------------------------------------------

Canadian Benefit Plans shall mean all material employee benefit plans or
arrangements maintained or contributed to by the Loan Parties that are not
Canadian Pension Plans, including all profit sharing, savings, supplemental
retirement, retiring allowance, severance, pension, deferred compensation,
welfare, bonus, incentive compensation, phantom stock, legal services,
supplementary unemployment benefit plans or arrangements and all life, health,
dental and disability plans and arrangements in which the employees or former
employees of the Loan Parties participate or are eligible to participate but
excluding all stock option or stock purchase plans.

 

Canadian Dollars and the symbol “C$” shall mean lawful money of Canada.

 

Canadian Pension Plans shall mean all plans and arrangements which are
considered to be pension plans for the purposes of any applicable pension
benefits standard statute and/or regulation in Canada established, maintained or
contributed to by each Loan Party for its employees or former employees.

 

Canadian Prime Rate shall mean the per annum interest rate established by the
Lender and publicly announced as its prime rate for Canadian Dollar denominated
commercial loans to its borrowers as such rate may vary from time to time, which
rate may not be the Lender’s lowest rate for loans to its commercial borrowers.

 

Canadian Prime Rate Loans shall mean a loan denominated in Canadian Dollars made
by the Lender to the Borrower which bears interest calculated with reference to
the Canadian Prime Rate.

 

Capital Expenditures shall mean, without duplication, any amounts accrued or
paid in respect of any purchase or other acquisition for value of fixed or
capital assets; provided that, in no event shall Capital Expenditures include
amounts expended in respect of normal repair and maintenance of plant
facilities, machinery, fixtures and other like capital assets utilized in the
ordinary conduct of business (to the extent such amounts would not be
capitalized in preparing a balance sheet determined in accordance with GAAP).

 

Capital Lease shall mean, with respect to any Person, any lease or other
arrangement relating to property or assets which would be required to be
accounted for as a capital lease on a balance sheet of that Person in accordance
with GAAP. The amount of any Capital Lease at any date shall be the amount of
the obligation in respect thereof which would be included on the balance sheet.

 

Capital Stock shall mean, with respect to any Person, any and all shares, share
capital, interests, participations, warrants, options or other equivalents
(however designated) of capital stock of a corporation and any and all
equivalent ownership interests in a Person (other than a corporation), in each
case whether now outstanding or hereafter issued.

 

Claim shall have the meaning given to it in Section 4.9(1) of this Agreement.

 

Closing Date shall mean May 19, 2006.

 

3



--------------------------------------------------------------------------------

Collateral shall mean all of the existing and after acquired real and personal,
tangible and intangible assets of the Loan Parties, including, without
limitation, all cash, cash equivalents, bank accounts, accounts, other
receivables, chattel paper, contract rights (including a specific assignment of
insurance policies), inventory (wherever located), instruments, documents,
negotiable instruments, warehouse receipts and similar documents of title
relating to inventory, securities (whether or not marketable), equipment,
fixtures, real property interests, franchise rights, patents, trade names,
trademarks, copyrights, intellectual property, general intangibles, investment
property and all substitutions, accessions and proceeds of the foregoing
(including insurance proceeds).

 

Contract Period shall mean the period selected by the Borrower in accordance
with Section 3.1 commencing on the Drawdown Date or Rollover Date, as
applicable, and expiring on a Business Day, subject to the terms of
Section 2.1(6) with respect to Letters of Credit.

 

Credit Facility shall mean the Revolving Facility.

 

Current Assets shall mean with respect to any Person, as of any applicable date
of determination, all cash, non-affiliated customer receivables, trade
receivables from Affiliates and unbilled receivables, United States government
securities, income tax refunds, tooling and inventories.

 

Debt shall mean, with respect to any Person, without duplication (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services as of such date, but excluding obligations to
trade creditors incurred in the ordinary course of business and payable in
accordance with customary practices, (b) all reimbursement and other obligations
with respect to letters of credit, bankers’ acceptances and surety bonds,
whether or not matured, (c) all obligations evidenced by notes, bonds,
debentures or similar instruments, (d) all indebtedness created or arising under
any conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all Capital Lease obligations and the present
value (discounted at the Prime Rate as in effect on the effective date of this
Agreement) of future rental payments under all synthetic leases, (f) all
obligations of such Person under commodity purchase or option agreements or
other commodity price hedging arrangements, in each case whether contingent or
matured, (g) all obligations of such Person under any foreign exchange contract,
currency swap agreement, interest rate swap, cap or collar agreement or other
similar agreement or arrangement designed to alter the risks of that Person
arising from fluctuations in currency values or interest rates, in each case
whether contingent or matured, (h) all Debt referred to above secured by (or for
which the holder of such Debt has an existing right, contingent or otherwise, to
be secured by) any Lien upon or in property or other assets (including accounts
and contract rights) owned by such Person, even though such Person has not
assumed or become liable for the payment of such Debt, (i) all Guarantee
Obligations, and (j) any obligation contingent or other required to be
classified in accordance with GAAP upon such Person’s balance sheet as a
liability.

 

Default shall have the meaning given to it in Section 8.24 of this Agreement.

 

4



--------------------------------------------------------------------------------

Documents shall mean this Agreement, the Security Documents, and all
certificates, instruments, agreements and other documents delivered, or to be
delivered, to the Lender (or its agent) under this Agreement or any other
Document and, when used in relation to any Person, the term Documents means the
Documents executed and delivered by the Person.

 

Drawdown Date shall mean a Business Day on which a Loan is made or deemed to be
made.

 

Environmental Laws shall mean all Canadian and United States federal,
provincial, state and local laws including statutes, regulations, ordinances,
codes, rules, and other governmental restrictions and requirements, relating to
environmental pollution, contamination or other impairment of any nature, any
hazardous or other toxic substances of any nature, whether liquid, solid and/or
gaseous, including smoke, vapour, fumes, soot, acids, alkalis, chemicals,
wastes, by- products and recycled materials.

 

Environmental Liabilities shall mean, with respect to any Person, all
liabilities, obligations, responsibilities, response, remedial and removal
costs, investigation and feasibility study costs, capital costs, operation and
maintenance costs, losses, damages, punitive damages, property damages, natural
resource damages, consequential damages, treble damages, costs and expenses
(including all fees, disbursements and expenses of counsel, experts and
consultants), fines, penalties, sanctions and interest incurred as a result of
or related to any claim, suit, action, administrative order, investigation,
proceeding or demand by any Person, whether based in contract, tort, implied or
express warranty, strict liability, criminal or civil statute or common law,
including any arising under or related to any Environmental Laws, Environmental
Permits, or in connection with any Release or threatened Release or presence of
a Hazardous Material whether on, at, in, under, from or about or in the vicinity
of any real or personal property.

 

Environmental Permits shall mean all permits, licenses, written authorizations,
certificates, approvals or registrations required by any Governmental Authority
under any Environmental Laws.

 

Equipment shall mean all of the Borrower’s now owned and hereafter acquired
equipment, machinery, computers and computer hardware and software (whether
owned or licensed), vehicles, tools, furniture, fixtures, all attachments,
accessions and property now or hereafter affixed thereto or used in connection
therewith, and substitutions and replacements thereof, wherever located.

 

Equivalent Amount shall mean, on any date of determination, with respect to
obligations or valuations denominated in one currency (the “first currency”),
the amount of another currency (the “second currency”) which would result from
the conversion of the relevant amount of the first currency into the second
currency at the 12:00 noon rate quoted on the Reuters Monitor Screen (Page BOFC
or such other Page as may replace such Page for the purpose of displacing such
exchange rates) on such date or, if such date is not a Business Day, on the
Business Day immediately preceding such date of determination, or at such other
rate as may have been agreed in writing between the Borrowers and the Lender.

 

5



--------------------------------------------------------------------------------

ERISA shall mean the United States Employee Retirement Income Security Act of
1974, as amended, or any successor act or code.

 

Event of Default shall have the meaning ascribed to it in Section 8.24 of this
Agreement.

 

Excluded Taxes has the meaning given to it in Section 5.4(4) of this Agreement.

 

GAAP shall mean (i) in respect of the Borrower, generally accepted accounting
principles in effect from time to time in Canada as applied in a consistent
manner from period to period including, without limitation, the accounting
recommendations published in the Handbook of the Canadian Institute of Chartered
Accountants, and (ii) in respect of Tecstar, LLC, generally accepted accounting
principles in effect from time to time in the United States as applied in a
consistent manner from period to period.

 

Government Approvals shall mean, with respect to any Person, all licences,
permits, consents, authorizations and approvals from any and all Governmental
Authorities required for the conduct of that Person’s business as presently
conducted.

 

Governmental Authority shall mean any nation or government, any state or other
political subdivision thereof, and any agency, department or other entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

 

Guarantee Obligation shall mean, with respect to any Person (the “guaranteeing
person”), (a) any obligation of the guaranteeing person or (b) any obligation of
another person (including, without limitation, any bank under any letter of
credit), the creation of which was induced by a reimbursement, counter-indemnity
or similar obligation issued by the guaranteeing person, in either case
guaranteeing or in effect guaranteeing any Debt, leases, dividends or other
obligations (the “primary obligations”) of any other third Person (the “primary
obligor”) in any manner, whether directly or indirectly, including, without
limitation, any obligation of the guaranteeing person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Lenders.

 

6



--------------------------------------------------------------------------------

Guarantor(s) shall mean Quantum Fuel Systems Technologies Worldwide, Inc.
(“Quantum”), Tecstar and each of their respective Subsidiaries which are
required by the Lender to guarantee the obligations of the Borrower hereunder
and under the other Documents.

 

Hazardous Material shall mean any substance, material or waste which is
regulated by or forms the basis of liability now or hereafter under, any
Environmental Laws, including any material or substance which is (a) defined as
a “solid waste,” “hazardous waste,” “hazardous material,” “hazardous substance,”
“dangerous good”, “extremely hazardous waste,” “restricted hazardous waste,”
“pollutant,” “contaminant,” “hazardous constituent,” “special waste,” “toxic
substance” or other similar term or phrase under any Environmental Laws,
(b) petroleum or any fraction or by-products thereof, asbestos, polychlorinated
biphenyls (PCB’s), or any radioactive substance.

 

Indemnified Person shall have the meaning given to it in Section 4.9(1) of this
Agreement.

 

Interest Payment Date shall mean the last Business Day of each month.

 

Issuance Date shall mean the date on which a Letter of Credit is issued by the
Lender in favour of a third party at the request of the Borrower.

 

ITA shall mean the Income Tax Act (Canada), as amended, and any successor
thereto, and any regulations promulgated thereunder, as in effect on the Closing
Date.

 

L/C Agreement shall have the meaning given to it in Section 2.1(6)(c) of this
Agreement.

 

L/C Obligations shall mean, with respect to the Borrower, at any time, an amount
equal to the sum of (A) the aggregate then undrawn and unexpired amount of all
then outstanding Letters of Credit and (B) the aggregate amount of drawings
under all Letters of Credit which have not been reimbursed by the Borrower.

 

Leases shall have the meaning given to it in Section 8.8(1) of this Agreement.

 

Lender shall mean Comerica Bank, a Michigan banking corporation and authorized
foreign bank under the Bank Act (Canada) through its Canadian branch carrying on
business under the name Comerica Bank, Canada Branch, and its successors and
assigns.

 

Letter of Credit shall mean a standby letter of credit issued by the Lender for
the account of the Borrower.

 

Lien means any mortgage, charge, lien, hypothec or encumbrance, whether fixed or
floating on, or any security interest in, any property, whether real, personal
or mixed, tangible or intangible, any pledge or hypothecation of any property,
any deposit arrangement, priority, conditional sale agreement, other title
retention agreement or equipment trust, Capital Lease or other security
arrangement of any kind.

 

7



--------------------------------------------------------------------------------

Loan shall mean a Prime Rate Loan, a Canadian Prime Rate Loan or an extension of
credit by issuance of Letters of Credit under the Revolving Facility, and Loans
means any combination of them.

 

Loan Party shall mean each Person, including the Borrower and the Guarantors,
providing a Security Document to the Lender, as security for, or a guarantee of,
the obligations of the Borrower hereunder.

 

Obligations means all loans, advances, debts, liabilities and obligations for
the performance of covenants, tasks or duties or for the payment of monetary
amounts (whether or not performance is then required or contingent, or those
amounts are liquidated or determinable) owing by the Borrower or any Loan Party
to the Lender under any or all of the Documents and all covenants and duties
regarding those amounts, of any kind or nature, present or future, whether or
not evidenced by any agreement or other instrument, owing under any or all of
the Documents including, without limitation, all obligations owed by the
Borrower to the Lender under the Credit Facility.

 

Permitted Liens shall mean, with respect to the Loan Parties:

 

  (i) Liens for taxes not yet due and payable or which are being contested in
good faith by appropriate proceedings diligently pursued, provided that such
provision for the payment of all such taxes has been made on the books of such
Person as may be required by generally accepted accounting principles,
consistently applied;

 

  (ii) mechanics’, materialmen’s, carriers’, warehousemen’s and similar Liens
and encumbrances arising in the ordinary course of business and securing
obligations of such Person that are not overdue or are being contested in good
faith by appropriate proceedings diligently pursued, provided that in the case
of any such contest (i) any proceedings commenced for the enforcement of such
Liens and encumbrances shall have been duly suspended; and (ii) such provision
for the payment of such Liens and encumbrances has been made on the books of
such Person as may be required by GAAP;

 

  (iii) Liens arising in connection with worker’s compensation, unemployment
insurance, old age pensions and social security benefits and similar statutory
obligations which are not overdue or are being contested in good faith by
appropriate proceedings diligently pursued, provided that in the case of any
such contest (i) any proceedings commenced for the enforcement of such Liens
shall have been duly suspended; and (ii) such provision for the payment of such
Liens has been made on the books of such Person as may be required by GAAP;

 

8



--------------------------------------------------------------------------------

  (iv) Liens incurred or deposits made in the ordinary course of business to
secure the performance of statutory obligations, bids, leases, fee and expense
arrangements with trustees and fiscal agents and other similar obligations
(exclusive of obligations incurred in connection with the borrowing of money,
any lease-purchase arrangements or the payment of the deferred purchase price of
property), provided that full provision for the payment of all such obligations
has been made on the books of such Person as may be required by GAAP;

 

  (v) minor survey exceptions or minor encumbrances, easements or reservations,
or rights of others for rights-of-way, utilities and other similar purposes, or
zoning or other restrictions as to the use of real properties, which do not
materially interfere with the business of such Person;

 

  (vi) purchase money security interests in inventory and equipment to secure
the indebtedness referred to in Section 10.5(c) hereof, provided that such
security interest is created contemporaneously with the acquisition of such
asset and does not extend to any property other than the asset so purchased; and

 

  (vii) Liens of such Person under the Security Documents securing the
Obligations.

 

Person shall mean an individual, corporation, partnership, trust, incorporated
or unincorporated organization, joint venture, joint stock company, or a
government or any agency or political subdivision thereof or other entity of any
kind.

 

PPSA shall mean the Personal Property Security Act (Ontario) and the Regulations
thereunder, as from time to time in effect, provided, however, if attachment,
perfection or priority of the security interests of the Lender (or its agent) in
any collateral are governed by the personal property security laws of any
jurisdiction other than Ontario, PPSA shall mean those personal property
security laws in such other jurisdiction for the purposes of the provisions
hereof relating to such attachment, perfection or priority and for the
definitions related to such provisions.

 

Prime Rate shall mean the per annum interest rate established by the Lender and
publicly announced as its prime rate for U.S. Dollar denominated commercial
loans to its borrowers as such rate may vary from time to time, which rate may
not be the Lender’s lowest rate for loans to its commercial borrowers.

 

Prime Rate Loan shall mean a loan denominated in U.S. Dollars made by the Lender
to the Borrower which bears interest calculated with reference to the Prime
Rate.

 

Real Properties shall have the meaning given to it in Section 8.7(1) of this
Agreement.

 

Release shall mean any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape. injection, deposit, disposal,
discharge, dispersal, dumping,

 

9



--------------------------------------------------------------------------------

leaching or migration of Hazardous Material in the indoor or outdoor
environment, including the movement of Hazardous Material through or in the air,
soil, surface water, ground water or property.

 

Revolving Facility shall have the meaning given to it in Section 2.1(1) of this
Agreement.

 

Revolving Loan shall mean an extension of credit by the Lender to the Borrower
made available under the Revolving Facility by way of Prime Rate Loans or
Canadian Prime Rate Loans (and for greater certainty, when reference is made to
the outstanding amount of all Revolving Loans, such amount shall include all
outstanding L/C Obligations) and shall mean the aggregate U.S. Dollar Amount of
all such Revolving Loans.

 

Revolving Maturity Date shall mean February 1, 2009.

 

Revolving Commitment shall mean U.S. $5,000,000, as cancelled, reduced or
terminated under this Agreement.

 

Rollover means the rollover of a Loan made by way of Letter of Credit for an
additional Contract Period under Section 2.1(6)(g).

 

Rollover Date means the Business Day on which a Rollover occurs.

 

Schedules means the schedules attached to and forming part of this Agreement.

 

Security Documents shall mean each of the documents listed in Schedule 5
together with all other security documents provided by the Loan Parties from
time to time in accordance with the terms hereof.

 

Tecstar shall mean Tecstar Automotive Group, Inc. (formerly known as Starcraft
Corporation), an Indiana corporation and its successors and assigns.

 

Tecstar Credit Agreement shall mean the Second Amended and Restated Credit
Agreement dated May 19, 2006 by and among Tecstar, Comerica Bank, as Agent and
the lenders party thereto, as amended or modified from time to time.

 

Subordinated Debt shall mean all indebtedness subordinated on terms satisfactory
to the Lender.

 

Subsidiary shall mean any corporation, association, limited liability company,
joint stock company, business trust limited liability company or any other
business entity of which more than fifty percent (50%) of the outstanding voting
stock, share capital, membership or other interests, as the case may be, is
owned either directly or indirectly by any Person or one or more of its
Subsidiaries, or the management of which is otherwise controlled, directly, or
indirectly through one or more intermediaries, or both, by any Person and/or its
Subsidiaries.

 

Tax and Taxes includes all present and future taxes, surtaxes, duties, levies,
imposts, rates, fees, assessments, withholdings and other charges of any nature
(including income, corporate, capital (including large corporations), net worth,
sales, consumption, use, transfer,

 

10



--------------------------------------------------------------------------------

goods and services, value-added, stamp, registration, franchise, withholding,
payroll, employment, health, education, employment insurance, pension, excise,
business, school, property, occupation, customs, anti-dumping and countervail
taxes, surtaxes, duties, levies, imposts, rates, fees, assessments, withholdings
and other charges) imposed by any governmental authority, together with any
fines, interest, penalties or other additions on, to, in lieu of, for
non-collection of or in respect of those taxes, surtaxes, duties, levies,
imposts, rates, fees, assessments, withholdings and other charges.

 

Tecstar shall mean Tecstar, LLC, an Indiana limited liability company and its
successors and assigns.

 

U.S. Dollars, $ and U.S. $ shall mean lawful currency of the United States of
America.

 

U.S. Dollar Amount shall mean, for any amount of any particular date, the
aggregate of:

 

  (i) the portion, if any, of the amount denominated in U.S. Dollars; and

 

  (ii) the Equivalent Amount in U.S. Dollars (determined on such date unless
otherwise specified herein) of the portion, if any, of the amount denominated in
another currency.

 

SECTION 2

CREDIT FACILITIES

 

2.1 Revolving Facility

 

  (1) Establishment of Revolving Facility. Subject to the terms and conditions
of this Agreement, the Lender hereby establishes in favour of the Borrower a
revolving credit facility (the “Revolving Facility”) in the aggregate amount of
the Revolving Commitment. The Lender agrees to make available until the
Revolving Maturity Date the Revolving Commitment in U.S. Dollars by way of Prime
Rate Loans and in Canadian Dollars by way of Canadian Prime Rate Loans. Subject
to Section 2.1(6) below, the Lender also agrees to make available the Revolving
Commitment by way of issuance of Letters of Credit at the request of the
Borrower.

 

  (2) Lender’s Obligations. Notwithstanding any provision of this Agreement, the
Lender shall not be obligated to make available to the Borrower a Revolving Loan
if after giving effect to such Loan the U.S. Dollar Amount of all Revolving
Loans made available to the Borrower would exceed the Revolving Commitment.

 

  (3) Availability of Revolving Facility. Notwithstanding any other provision of
this Agreement, the U.S. Dollar Amount of the Revolving Loans made to the
Borrower shall not exceed the lesser of (A) the Revolving Commitment, and
(B) the Borrowing Base and the Revolving Loan and the aggregate amount of all
credit extensions under the Tecstar Agreement shall not exceed the lesser of
(C) U.S. $25,000,000 and (D) the Borrowing Base.

 

11



--------------------------------------------------------------------------------

  (4) Revolving Feature. Subject to the provisions of this Agreement, the
Borrower may increase or reduce the Revolving Loans outstanding under the
Revolving Facility by borrowing, repaying and reborrowing Prime Rate Loans and
Canadian Prime Rate Loans and causing the issue and re-issue of Letters of
Credit.

 

  (5) Purpose. The proceeds of the Revolving Loans shall be used to fund the
working capital needs of the Borrower and other general corporate purposes, and
support letter of credit requirements of the Borrower.

 

  (6) Letters of Credit.

 

  (a) L/C Commitment. Subject to the terms and conditions of this Agreement and
the L/C Agreement, the Lender agrees to make Revolving Loans by the issue of
standby Letters of Credit on any Business Day prior to the Revolving Maturity
Date in such form as may be approved from time to time by the Lender, provided
that the Lender shall have no obligation to issue any Letter of Credit, if after
giving effect to such issuance the aggregate L/C Obligations of both Borrowers
outstanding to the Lender would exceed U.S. $500,000.

 

  (b) Currency. Each Letter of Credit shall be issued in U.S. Dollars.

 

  (c) Other Documentation. The issue of a Letter of Credit is subject to the
execution and delivery of an application and agreement or other specific
agreement relative to the instrument in form and substance satisfactory to the
Lender acting reasonably (“L/C Agreement”). In the event of a conflict between
the terms and conditions of the L/C Agreement and this Agreement, this Agreement
shall prevail.

 

  (d) Retirement. A Letter of Credit may only be retired on its maturity date
which must be a Business Day unless and to the extent it has been honoured or
unless the written consent of the beneficiary of the instrument has been
obtained and the original instrument has been returned to the Lender.

 

  (e) Drawings. The Borrower shall by no later than 12:00 (noon) on any day
which a drawing is made under a Letter of Credit, pay to the Lender an amount
equal to the amount of such drawing, failing which the amount of such drawing
shall be a Prime Rate Loan.

 

  (f) Term. No Contract Period shall extend beyond the Revolving Maturity Date.

 

  (g)

Rollover. Before the maturity date of any Letter of Credit, the Borrower shall
notify the Lender at its Branch of Account by notice substantially in the form
attached as Schedule 2.1(6)(g) if it wishes the issue of a replacement Letter of
Credit on the maturity date. If the Borrower fails to

 

12



--------------------------------------------------------------------------------

 

provide the foregoing notice, the maturing Letter of Credit shall expire on its
maturity date.

 

SECTION 3

BORROWING PROCEDURES

 

3.1 Borrowing Procedures-General

 

  (1) Notice of Borrowing. All Loans under this Agreement require notice. To
request a Loan, the Borrower shall give the Lender written notice substantially
in the form attached as Schedule 3.1(1), indicating the details of the requested
Loan, at or before the time set out below opposite the type of Loan that the
Borrower wishes to request:

 

Type of Loan

  Time of Notice

Prime Rate Loans and

Canadian Prime Rate Loans

  Before 10:00 a.m. one (1) Business Day prior to the Drawdown Date

Letters of Credit

  Before 10:00 a.m. three (3) Business Days prior to the requested Drawdown Date

 

Each notice given in respect of a Loan to be made by way of Prime Rate Loan or
Canadian Prime Rate Loan shall indicate the amount of the required Loan and the
date funds are required. Each notice given in respect of a Loan to be made by
way of Letters of Credit shall indicate the amount of the Letter of Credit to be
issued, the applicable Contract Period, the beneficiary, the terms of draw under
the requested Letter of Credit and all other relevant information

 

  (2) Interest Determination. Each determination by the Lender of the Prime Rate
shall, in the absence of manifest error, be final, conclusive and binding on the
Borrower.

 

3.2 [Intentionally Left Blank]

 

3.3 Reliance on Oral Instructions

 

The Lender shall be entitled to act upon the oral instructions of any Person who
the Lender, acting reasonably, believes is a Person authorized by the Borrower
to act on the Borrower’s behalf. The Lender shall not be responsible for any
error or omission in those instructions or in the performance thereof except in
the case of gross negligence or wilful misconduct by the Lender or its
employees. Any instructions so given shall be confirmed in writing by the
Borrower to the Lender on the same day. The Borrower shall indemnify the Lender
for any loss or expense suffered or incurred by the Lender as a consequence of
the Lender acting upon instructions given or agreements made over the telephone
or by electronic transmission of any type with Persons reasonably believed by
the Lender to have been acting on the Borrower’s behalf.

 

3.4 Deposit of Proceeds of Loans

 

13



--------------------------------------------------------------------------------

The Lender shall credit to the Borrower’s Account on the applicable Drawdown
Date the proceeds of each Loan.

 

3.5 Evidence of Obligations

 

The Lender shall open and maintain at its Branch of Account, accounts and
records evidencing the Obligations of the Borrower to the Lender with respect to
Loans made available by the Lender. The Lender shall record in those accounts by
appropriate entries all amounts on account of those Obligations and all payments
on account thereof. Those accounts and records will constitute, in the absence
of manifest error, prima facie evidence of those Obligations from time to time,
the date each Loan was made and the amounts that the Borrower has paid from time
to time on account of those Obligations.

 

SECTION 4

INTEREST, FEES AND EXPENSES

 

4.1 Interest on Loans

 

  (1) Interest on Prime Rate Loans

 

  (a) Rate. The Borrower shall pay to the Lender interest on Prime Rate Loans at
the applicable Account for Payments at a rate per annum equal to the Prime Rate
plus the Applicable Margin.

 

  (b) Change in Rate. Each change in the fluctuating interest rate applicable to
each Prime Rate Loan will take place simultaneously with the corresponding
change in the Prime Rate without the necessity for any notice to the Borrower.

 

  (c) Calculation. Interest on Prime Rate Loans shall be payable monthly in
arrears on every Interest Payment Date and on the Revolving Maturity Date for
the period from and including, as the case may be, the Drawdown Date or the
immediately preceding Interest Payment Date to but excluding the first-mentioned
Interest Payment Date or the Revolving Maturity Date, as applicable, and shall
be calculated on a daily basis on the principal amount of the Prime Rate Loans
remaining unpaid on the basis of the actual number of days elapsed in a year of
365 days.

 

  (2) Interest on Canadian Prime Rate Loans

 

  (a) Rate. The Borrower shall pay to the Lender interest on Canadian Prime Rate
Loans at the applicable Account for Payments at a rate per annum equal to the
Canadian Prime Rate plus the Applicable Margin.

 

  (b) Change in Rate. Each change in the fluctuating interest rate applicable to
each Canadian Prime Rate Loan will take place simultaneously with the
corresponding change in the Canadian Prime Rate without the necessity for any
notice to the Borrower.

 

14



--------------------------------------------------------------------------------

  (c) Calculation. Interest on Canadian Prime Rate Loans shall be payable
monthly in arrears on every Interest Payment Date and on the Revolving Maturity
Date for the period from and including, as the case may be, the Drawdown Date or
the immediately preceding Interest Payment Date to but excluding the
first-mentioned Interest Payment Date or the Revolving Maturity Date, as
applicable, and shall be calculated on a daily basis on the principal amount of
the Canadian Prime Rate Loans remaining unpaid on the basis of the actual number
of days elapsed in a year of 365 days.

 

4.2 Letter of Credit Fees

 

Upon the issue of a standby Letter of Credit by the Lender, the Borrower shall
pay to the Lender a fee at a rate equal to                      percent
(        %) per annum. Issuance fees shall be calculated on the face amount of
the Letter of Credit and shall be payable to the Lender annually in advance.
Issuance fees shall be calculated on the basis of the number of days in the
Contract Period in respect of the Letter of Credit and a year of 365 days. Each
determination by the Lender of the issuance fee applicable to a Letter of Credit
shall, in the absence of manifest error, be final, conclusive and binding upon
the applicable Borrower.

 

4.2A Unused Fees

 

The Borrower shall pay to the Lender an unused fee equal to three sixteenths of
one percent (3/16%) per annum multiplied by the average daily amount by which
Five Million Dollars (U.S.$5,000,000) exceeds the aggregate U.S. Dollar Amount
of outstanding Revolving Loans. The unused fee shall be payable quarterly in
arrears on the first day of each calendar quarter (commencing on July 1, 2006)
and on the Revolving Maturity Date. Such fee shall be calculated in the same
manner as interest is calculated hereunder.

 

4.3 Interest on Overdue Amounts

 

Upon the occurrence and during the continuation of any Default or Event of
Default and at the election of the Lender confirmed by written notice to the
Borrower, the interest rates applicable to Loans and Letter of Credit fees shall
be increased by 3.00% per annum above the rates or fees otherwise applicable
hereunder (the “Default Rate”) and all outstanding Obligations shall bear
interest at the Default Rate applicable thereto. Interest and fees at the
Default Rate shall be payable upon demand made by the Lender and shall be
compounded on each Interest Payment Date.

 

4.4 Interest Act

 

For purposes of the Interest Act (Canada), where in this Agreement a rate of
interest is to be calculated on the basis of a year of 365 days, the yearly rate
of interest to which the rate is equivalent is the rate multiplied by the number
of days in the year for which the calculation is made and divided by 365.

 

4.5 Limit on Rate of Interest

 

15



--------------------------------------------------------------------------------

  (1) Adjustment. If any provision of this Agreement or any of the other
Documents would obligate the Borrower to make any payment of interest or other
amount payable to the Lender in an amount or calculated at a rate which would be
prohibited by law or would result in a receipt by the Lender of interest at a
criminal rate (as construed under the Criminal Code (Canada)), then
notwithstanding that provision, that amount or rate shall be deemed to have been
adjusted with retroactive effect to the maximum amount or rate of interest, as
the case may be, as would not be so prohibited by law or result in a receipt by
the Lender of interest at a criminal rate, the adjustment to be effected, to the
extent necessary, as follows:

 

  (a) firstly, by reducing the amount or rate of interest required to be paid to
the Lender under this Section 4; and

 

  (b) thereafter, by reducing any fees, commissions, premiums and other amounts
required to be paid to the Lender which would constitute interest for purposes
of Section 347 of the Criminal Code (Canada).

 

  (2) Reimbursement. Notwithstanding Section 4.5(1), and after giving effect to
all adjustments contemplated thereby, if the Lender shall have received an
amount in excess of the maximum permitted by the Criminal Code (Canada), then
the Borrower shall be entitled, by notice in writing to the Lender, to obtain
reimbursement from the Lender in an amount equal to the excess, and pending
reimbursement, the amount of the excess shall be deemed to be an amount payable
by the Lender to the Borrower.

 

  (3) Actuarial Principles. Any amount or rate of interest referred to in this
Section 4.5 shall be determined in accordance with generally accepted actuarial
practices and principles as an effective annual rate of interest over the term
that any Loan remains outstanding on the assumption that any charges, fees or
expenses that fall within the meaning of interest (as defined in the Criminal
Code (Canada)) shall, if they relate to a specific period of time, be pro-rated
over that period of time and otherwise be pro-rated over the period from the
Closing Date to the Revolving Maturity Date and, in the event of a dispute, a
certificate of a Fellow of the Canadian Institute of Actuaries appointed by the
Lender shall be conclusive for the purposes of that determination.

 

4.6 Change in Circumstances

 

  (1)

Reduction in Rate of Return. If at any time the Lender determines, acting
reasonably, that any change in any Applicable Law or any interpretation thereof
after the date of this Agreement, or compliance by the Lender with any
direction, requirement, guidelines or policies or request from any regulatory
authority given after the date of this Agreement, whether or not having the
force of law, has or would have, as a consequence of the Lender’s obligation
under this Agreement, and taking into consideration the Lender’s policies with
respect to capital adequacy, the effect of reducing the rate of return on the
Lender’s capital to a

 

16



--------------------------------------------------------------------------------

 

level below that which the Lender would have achieved but for the change or
compliance, then from time to time, upon demand of the Lender, the Borrower
shall pay the Lender such additional amounts as will compensate the Lender for
the reduction.

 

  (2) Taxes, Reserves, Capital Adequacy, etc. If, after the date of this
Agreement, the introduction of any Applicable Law or any change or introduction
of a change in any Applicable Law (whether or not having the force of law) or in
the interpretation or application thereof by any court or by any Governmental
Authority, central bank or other authority or entity charged with the
administration thereof, or any change in the compliance of the Lender therewith
now or hereafter:

 

  (a) subjects the Lender to, or causes the withdrawal or termination of a
previously granted exemption with respect to, any Tax or changes the basis of
taxation, or increases any existing Tax on payments of principal, interest, fees
or other amounts payable by the Borrower to the Lender under or by virtue of
this Agreement (except for Excluded Taxes);

 

  (b) imposes, modifies or deems applicable any reserve, special deposit,
deposit insurance or similar requirement against assets held by, or deposits in
or for the account of, or loans by or any other acquisition of funds by, an
office of the Lender in respect of any Loan or any other condition with respect
to this Agreement; or

 

  (c) imposes any Tax on reserves or deemed reserves with respect to the undrawn
portion of the commitment of the Lender hereunder;

 

and the result of any of the foregoing, in the sole determination of the Lender
acting reasonably, shall be to increase the cost to, or reduce the amount
received or receivable by the Lender or its effective rate of return in respect
of making, maintaining or funding a Loan hereunder, the Lender shall, acting
reasonably, determine that amount of money which shall compensate the Lender for
the increase in cost or reduction in income.

 

  (3)

Payment of Additional Compensation. Upon the Lender having determined that it is
entitled to compensation in accordance with the provisions of this Section 4.6
(“Additional Compensation”), the Lender shall promptly so notify the Borrower
and shall provide to the Borrower a photocopy of the relevant Applicable Law or
request, as applicable, and a certificate of an officer of the Lender setting
forth the Additional Compensation and the basis of calculation thereof, which
shall be conclusive evidence of the Additional Compensation in the absence of
manifest error. The Borrower shall pay to the Lender within 30 Business Days of
the giving of notice the Additional Compensation for the account of the Lender
accruing from the date of the notification. The Lender shall be entitled to be
paid Additional Compensation from time to time to the extent that the provisions
of

 

17



--------------------------------------------------------------------------------

 

this Section 4.6 are then applicable notwithstanding that the Lender has
previously been paid Additional Compensation.

 

  (4) Commercially Reasonable. If it is commercially reasonable in the opinion
of the Lender receiving Additional Compensation under this Section 4.6, the
Lender shall make reasonable efforts to limit the incidence of that Additional
Compensation, including seeking recovery for the account of the Borrower
following the Borrower’s request and at the Borrower’s expense, if the Lender,
in its sole determination, would suffer no appreciable economic, legal,
regulatory or other disadvantage as a result.

 

4.7 Payment of Portion

 

Notwithstanding any other term or condition of this Agreement, if the Lender
gives the notice provided for in Section 4.6 with respect to any Loan (an
“Affected Borrowing”), the Borrower may, at its option, upon 30 Business Days
notice to the Lender (which notice shall be irrevocable), repay to the Lender in
full the Affected Borrowing outstanding together with accrued and unpaid
interest on the principal amount so repaid up to the date of repayment, together
with such Additional Compensation as may be applicable to the date of payment.

 

4.8 Illegality

 

If any Applicable Law, or any change therein or in the interpretation or
application thereof by any court or by any Governmental Authority or central
bank or comparable agency or any other entity charged with the interpretation or
administration thereof, or compliance by the Lender with any request or
direction (whether or not having the force of law) of any Governmental
Authority, central bank or comparable agency or other entity, now or hereafter
makes it unlawful for the Lender to make, fund or maintain a Loan or to perform
its obligations under or by virtue of this Agreement, the Lender may, by written
notice thereof to the Borrower, terminate its obligations to make further Loans
under this Agreement, and the Borrower, if required by the Lender, shall repay
forthwith (or at the end of such longer period as the Lender in its discretion
has agreed) the principal amount of the Loan together with accrued interest
without penalty or bonus and such Additional Compensation as may be applicable
to the date of payment and all other outstanding Obligations to the Lender. If
any change shall only affect a portion of the Lender’s obligations under this
Agreement which is, in the opinion of the Lender, severable from the remainder
of this Agreement so that the remainder of this Agreement may be continued in
full force and effect without otherwise affecting any of the obligations of the
Lender or the Borrower under this Agreement, the Lender shall only declare its
obligations under that portion so terminated.

 

4.9 Indemnity

 

  (1)

General. The Borrower shall indemnify the Lender and its directors, officers,
employees, attorneys and agents (each, an “Indemnified Person”) against all
suits, actions, proceedings, claims, losses (other than loss of profits),
expenses (including reasonable fees, charges and disbursements of counsel),
damages and liabilities including, without limitation, liabilities arising under
Environmental

 

18



--------------------------------------------------------------------------------

 

Laws (each, a “Claim”) that the Lender may sustain or incur as a consequence of
(a) any default by the Borrower under this Agreement or any other Document, or
(b) any misrepresentation (misrepresentation meaning untrue when made) by the
Borrower contained in any writing delivered to the Lender in connection with
this Agreement, or (c) the Lender entering into this Agreement, or (d) the use
of proceeds of the Credit Facility by the Borrower in contravention of the terms
of this Agreement, or (e) the operations of the Borrower in contravention of the
terms of this Agreement, except that no Indemnified Person will be indemnified
for any Claim resulting from its own gross negligence or wilful misconduct.

 

  (2) Certificate. A certificate of the Lender setting out the basis for the
determination of the amount necessary to indemnify the Lender pursuant to this
Section 4.9 shall be conclusive evidence, absent manifest error, of the
correctness of that determination.

 

  (3) Survival. It is the intention of the Borrower and the Lender that
Section 3.3 and this Section 4.9 shall supersede any other provisions in this
Agreement which in any way limit the liability of the Borrower and that the
Borrower shall be liable for any obligations arising under Section 3.3 and this
Section 4.9 even if the amount of the liability incurred exceeds the amount of
the other Obligations. The obligations of the Borrower under these Sections are
absolute and unconditional and shall not be affected by any act, omission or
circumstance whatsoever, whether or not occasioned by the fault of the Lender,
except in respect of gross negligence or wilful misconduct by it. The
obligations of the Borrower under Section 3.3 and this Section 4.9 shall survive
the repayment of the other Obligations and the termination of the Credit
Facility.

 

SECTION 5

PAYMENTS, REDUCTIONS AND CANCELLATION

 

5.1 Repayment of the Revolving Facility

 

All Revolving Loans and other amounts outstanding under the Revolving Facility
shall be paid including, without limitation, principal, interest and fees, and
the Revolving Facility shall be cancelled, on the Revolving Maturity Date.

 

5.2 Prepayment

 

From time to time, prior to the Revolving Maturity Date, the Borrower may (a) in
addition to any other prepayment rights it may have under this Agreement,
prepay, without penalty, in whole or in part, the Loans outstanding under the
Credit Facility provided that all accrued interest with respect to the amount to
be prepaid shall have been paid, and/or (b) reduce and cancel the unused
Revolving Commitment. Reductions and cancellations shall be in a minimum amount
of U.S. $100,000 or whole multiples thereof. The Borrower shall give ten
(10) Business Days’ prior notice to the Lender of its desire to make any
prepayment, reduction or cancellation substantially in the form attached hereto
as Schedule 5.2. Any prepayment shall be applied in accordance with Section 5.6.

 

19



--------------------------------------------------------------------------------

5.2A Mandatory Prepayments

 

  (1) Repayment of Overadvances – Revolving Facility. If at any time, including
without limitation, as a result of exchange rate fluctuations, the aggregate
U.S. Dollar Amount of all Revolving Loans exceeds the Revolving Commitment, the
Borrower shall, upon written notice from the Lender, repay the aggregate
outstanding Revolving Loans to the extent required to eliminate such excess.

 

  (2) Determination of U.S. Dollar Amount. The Lender may at any time determine
the U.S. Dollar Amount of the outstanding Revolving Loans under the Credit
Facility and adjust its records accordingly. Any determination made by the
Lender in accordance with this Section 5.2A(2) shall be binding on the Loan
Parties absent manifest error.

 

  (3) Total Credit Extensions. If at any time and for any reason the aggregate
outstanding principal amount of Revolving Loans shall exceed the lesser of the
then (i) Borrowing Base and (ii) applicable Revolving Commitment or if at any
time the Revolving Loans plus the aggregate amount of the extensions of credit
under the Tecstar Credit Agreement exceed the U.S. $25,000,000, the Borrower
shall immediately reduce any pending request for a Revolving Loan on such day by
the amount of such excess and, to the extent any excess remains thereafter,
immediately repay an amount of the Loans equal to such excess.

 

  (4) Paydown. During each month, Borrower shall cause the aggregate amount of
the Revolving Loans under this Agreement and the credit extensions under the
Tecstar Credit Agreement to be less than U.S. $15,000,000 for at least five
(5) consecutive Business Days.

 

5.3 Payments Generally

 

All amounts owing in respect of the Credit Facility, whether on account of
principal, interest or fees or otherwise, shall be paid in U.S. Dollars other
than on account of principal and interest owing with respect to Canadian Prime
Rate Loans which shall be payable in Canadian Dollars. Each payment under this
Agreement shall be made for value on the day the payment is due, provided that
if that day is not a Business Day, the payment shall be due on the Business Day
next following such day, unless the Business Day next following the day is in
the next following month, in which event the payment shall be made on the
immediately preceding Business Day. All interest and other fees shall continue
to accrue until payment has been received by the Lender. Each payment shall be
made at the Account for Payments at or before 1:00 p.m. on the day the payment
is due.

 

5.4 Taxes

 

  (1)

Payments. All payments to be made by or on behalf of the Borrower under or with
respect to this Agreement or any other Document are to be made free and clear of
and without deduction or withholding for, or on account of, any present or
future Taxes, unless such deduction or withholding is required by Applicable
Law. If the Borrower is required to deduct or withhold any Taxes from any amount
payable

 

20



--------------------------------------------------------------------------------

 

to the Lender (a) the amount payable shall be increased as may be necessary so
that, after making all required deductions or withholdings (including deductions
and withholdings applicable to, and taking into account all Taxes on, or arising
by reason of the payment of, additional amounts under this Section 5.4), the
Lender receives and retains an amount equal to the amount that it would have
received had no such deductions or withholdings been required, (b) the Borrower
shall make such deductions or withholdings, and (c) the Borrower shall remit the
full amount deducted or withheld to the relevant taxing authority in accordance
with Applicable Laws. Notwithstanding the foregoing, the Borrower shall not be
required to pay additional amounts in respect of Excluded Taxes.

 

  (2) Indemnity. The Borrower shall indemnify the Lender for the full amount of
any Taxes (other than Excluded Taxes) imposed by any jurisdiction on amounts
payable by the Borrower under this Agreement or any other Document and paid by
the Lender and any liability (including penalties, interest and reasonable
expenses) arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally asserted, and any Taxes levied or imposed with respect
to any indemnity payment made under this Section 5.7. The Borrower shall also,
indemnify the Lender for any Taxes (other than Excluded Taxes) that may arise as
a consequence of the execution, sale, transfer, delivery or registration of, or
otherwise with respect to this Agreement or any other Document. The
indemnifications contained in this Section 5.4(2) shall be made within 30 days
after the date on which the Lender makes written demand therefor.

 

  (3) Evidence of Payment. Within thirty (30) days after the date of any payment
of Taxes by the Borrower, the Borrower shall furnish to the Lender the original
or a certified copy of a receipt evidencing payment by the Borrower of any Taxes
with respect to any amount payable to the Lender hereunder.

 

  (4) Excluded Taxes. For the purpose of Section 4.6(2)(a) and this Section 5.4,
“Excluded Taxes” means, in relation to the Lender, any Taxes imposed on the net
income or capital of the Lender by any Governmental Authority as a result of the
Lender (a) carrying on a trade or business or having a permanent establishment
in any jurisdiction or political subdivision thereof, (b) being organized under
the laws of such jurisdiction or any political subdivision thereof, or (c) being
or being deemed to be resident in such jurisdiction or political subdivision
thereof.

 

  (5) Survival. The Borrower’s obligations under this Section 5.4 shall survive
the termination of this Agreement and the payment of all amounts payable under
or with respect to this Agreement.

 

5.5 No Set-Off

 

All payments to be made by the Borrower under any Document shall be made without
set- off or counterclaim and without any deduction of any kind.

 

5.6 Application of Payments Before Exercise of Rights

 

21



--------------------------------------------------------------------------------

Subject to the provisions of this Agreement, all payments made by or on behalf
of the Borrower before the exercise of any rights arising under Section 12.3, or
otherwise, shall be paid to the Lender and applied to the Obligations as the
Lender may deem advisable in its sole discretion.

 

5.7 Application of Payments After Exercise of Rights Under Section 12

 

All payments made by or on behalf of the Borrower after the exercise of any
rights arising under Section 12 (including proceeds of any enforcement action
taken with respect to the Collateral) shall be paid to the Lender and applied to
the Obligations as the Lender may deem advisable in its sole discretion.

 

SECTION 6

SECURITY

 

6.1 Further Assurances -Security

 

Each Loan Party (other than Quantum) shall, forthwith and from time to time on
demand, execute and do or cause to be executed and done all assurances and
things which in the opinion of the Lender may reasonably be required to give the
Lender (or its agent) (so far as may be possible under any relevant laws) a
security interest, charge or similar Lien satisfactory to the Lender over all of
the property and assets of the Loan Parties (other than Quantum).

 

6.2 Registration and Perfection

 

Forthwith after execution and delivery of the Security Documents and from time
to time, each Loan Party shall, at the Lender’s request and at the expense of
the Borrower register, file or record the same (or instruments granting at least
equivalent security) in all offices where such registration, filing or recording
is in the opinion of the Lender necessary or of advantage to the creation or
perfection of the Security Documents and the Liens created thereby or intended
so to be including, without limitation, any land registry offices; and the
applicable Loan Party shall deliver to the Lender on demand certificates
establishing such registration, filing or recording, and will, at the Lender’s
request, do, observe and perform all matters and things necessary or expedient
to be done, observed and performed for the purpose of creating, maintaining and
preserving as valid and effective security the Liens constituted by the Security
Documents and creating, maintaining and preserving the priority thereof.

 

SECTION 7

CONDITIONS PRECEDENT

 

7.1 Closing Documentation

 

The Borrower agrees to furnish the Lender on the Closing Date prior to the
initial Loan under this Agreement, all in form and substance satisfactory to the
Lender:

 

  (a) this Agreement duly executed by all parties thereto;

 

22



--------------------------------------------------------------------------------

  (b) each Security Document and all other Documents duly executed by all the
parties thereto;

 

  (c) [Reserved];

 

  (d) officer’s certificates of each Loan Party certifying (a) copies of
resolutions of the board of directors or members of each Loan Party evidencing
approval of the borrowing hereunder or guarantee thereof; (b) copies of the
articles of incorporation and bylaws or other constituent documents, together
with all amendments thereto, of each Loan Party; and (c) the incumbency and
specimen signatures of those Persons authorized by resolutions of each Loan
Party to execute this Agreement and all documents and instruments related
thereto;

 

  (e) certificates of status (or its equivalent) in respect of each Loan Party
from the jurisdiction of incorporation of such Loan Party;

 

  (f) all registrations, recordings and filings of or with respect to the
Security Documents and other consents, acknowledgements, waivers or discharges
from third parties as necessary, in the opinion of the Lender, to grant to the
Lender (or its agent), a first priority perfected security interest and Lien in
the Collateral;;

 

  (g) duly executed payout letter together with the release, discharge and
termination of all Liens and registrations of creditors in respect of refinanced
short term and long term indebtedness of the Borrower;

 

  (h) certificate(s) of insurance (i) evidencing the insurance requirements
under this Agreement, and (ii) showing the Lender (or its agent) as loss payee
on all property insurance and as additional insured on all liability policies
(such certificates to contain a standard mortgage clause and a 30 day notice of
cancellation/termination clause);

 

  (i) a certificate of the chief executive officer of each of the Borrowers,
that as of the Closing Date, there will have been (i) since the December 31,
2002 audited financial statements of each Loan Party, no material adverse change
in the business, financial or other condition of any of the Loan Parties, the
industry in which any Loan Party operates, or the Collateral which will be
subject to the Security Documents or in the prospects or projections of any of
the Loan Parties, (ii) no litigation threatened or commenced which, if
successful, would have a material adverse impact on a Loan Party, its business,
or its ability to repay the Loans, or which would challenge the transactions
under consideration, and (iii) since the December 31, 2002 audited financial
statements of each Loan Party, no material increase in the liabilities,
liquidated or contingent, of each such Loan Party, or a material decrease in the
assets of each such Loan Party;

 

23



--------------------------------------------------------------------------------

  (j) Lien search results in form and substance satisfactory to the Lender,
including bankruptcy and insolvency, bank act, executions and personal property
search results evidencing no Liens ranking in priority to the security of the
Lender (or its agent);

 

  (k) such other documents as the Lender may reasonably request.

 

7.2 Fees and Expenses

 

Prior to the making of any Loan under this Agreement, the Borrower shall have
paid or caused to be paid all fees and expenses of the Lender hereunder
including, without limitation, payment of legal fees and expenses and the
upfront fee in the amount of U.S.$5,000 required under the terms of Lender’s
commitment letter to the Borrower.

 

7.3 Conditions Precedent to All Loans

 

The obligation of the Lender to make a Loan hereunder is subject to fulfillment
of the following conditions precedent on the date such Loan is made:

 

  (a) no Default or Event of Default has occurred and is continuing or would
arise as a result of making such a Loan; and

 

  (b) the representations and warranties of the Borrower contained in Section 8
shall be true and correct in all respects on the date such Loan is obtained as
if such representations and warranties were made on such date.

 

SECTION 8

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants the following to the Lender, which
representations and warranties shall be deemed to be continuing representations
and warranties during the entire life of this Agreement and which
representations and warranties shall be deemed to be repeated on each Drawdown
Date, mutatis mutandis:

 

8.1 Existence, Power and Qualification; Location of Offices and Collateral

 

The Borrower is a corporation duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation and is duly
qualified and authorized to do business in each jurisdiction in which failure to
so qualify would materially impair the Borrower’s financial condition or the
ability of the Borrower to carry on its business; the execution, delivery and
performance of this Agreement, and any other documents and instruments required
under this Agreement are within the corporate power and capacity of the
Borrower, have been duly authorized, are not in contravention of any law
applicable to the Borrower or the terms of either of the articles of
incorporation or bylaws of the Borrower, and do not require the consent or
approval of any governmental body, agency or authority; and this Agreement and
any other documents and instruments required under this Agreement, when executed
or issued and delivered under this Agreement and appropriate registration
statements are filed, will constitute valid, binding and enforceable obligations
in accordance with their terms

 

24



--------------------------------------------------------------------------------

(subject to limitation or enforcement, if any, by equitable principles, or by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or affecting creditors rights generally). The chief executive office and
principal place of business of the Borrower and the location of all inventory,
records concerning accounts receivable and all other Collateral subject to the
Security Documents, are located as set forth in Schedule 8.1 for the Borrower.

 

8.2 Corporate Name

 

The Borrower’s corporate name is exactly as set forth in the signature pages of
this Agreement and the Borrower has not changed its corporate name, purchased
any substantial assets or Capital Stock of any entity, or merged or amalgamated
with any other entity, nor has it used an assumed name(s) or any business names
or trade names.

 

8.3 Authorizations and Approvals

 

The execution, delivery and performance of this Agreement, the Security
Documents and any other Documents by the Borrower, (i) are not in contravention
of the unwaived terms of any indenture, agreement or undertaking to which the
Borrower is a party or by which the Borrower is bound, the violation of which
could materially impair the Borrower’s financial condition or ability to carry
on its business; (iii) do not violate any law or regulation, or any order or
decree of any Governmental Authority; (iv) do not conflict with or result in the
breach or termination of, constitute a default under or accelerate or permit the
acceleration of any performance required by, any indenture, mortgage, deed of
trust, lease, agreement or other instrument to which such Person is a party or
by which such Person or any of its property is bound; (v) do not contravene any
provision of the Borrower’s constating documents; (vi) do not require the
consent or approval of any Governmental Authority or any other Person, except
those that have been duly obtained, made or complied with prior to the effective
date of this Agreement; and (vii) do not result in or require the creation or
imposition of any Lien of any nature whatsoever upon any property or assets of
such party, other than in favour of the Lender (or its agent).

 

8.4 Litigation

 

No material litigation or other proceeding before any court or administrative
agency is pending, or to the knowledge of the officers of the Borrower are
threatened against any Loan Party.

 

8.5 Title to Assets and Liens

 

The Borrower has good and marketable title to all of the properties and assets
reflected on the balance sheet referred to in Section 8.12 hereof and there are
no Liens on any assets of the Borrower, except Permitted Liens. The Borrower
does not own any interest in (1) any patents or have any patent applications
pending, or (2) any trademarks, trademark registrations or tradenames or has any
trademark or tradename applications pending. The Borrower has all rights to use
all trade names, trademarks, patents and other intellectual and industrial
property in any way associated with or relating to the Collateral and to assign
such rights to the Lender (or its agent) on an unqualified basis for the
purposes of exercising its rights and remedies in respect of the Collateral,
which rights and remedies shall not be adversely affected by any event,
including,

 

25



--------------------------------------------------------------------------------

without limitation, the bankruptcy, insolvency or reorganization of any
Affiliate of the Borrower or of any other Person.

 

8.6 Perfection of Security

 

The security interests granted by the Security Documents will upon filing of
appropriate financing statements in the appropriate jurisdictions and with the
appropriate public offices constitute valid and continuing first priority liens
on, and first priority perfected security interest in, the Collateral in favour
of the Lender (or its agent), prior to all Liens except Permitted Liens.

 

8.7 Real Properties

 

  (1) Schedule 8.7(1) lists all real or immovable property owned (the “Owned
Properties”) or leased (the “Leased Properties”) by the Borrower and sets forth
the municipal addresses thereof ( collectively, the “Real Properties”).

 

  (2) The Borrower is the absolute legal and beneficial owner of, and has good
and marketable title in fee simple to, the Owned Properties (including all
buildings and structures thereon or appurtenant thereto), free and clear of any
and all Liens other than Permitted Liens.

 

  (3) There are no agreements, options, contracts or commitments to sell,
transfer or otherwise dispose of the Owned Properties or which would restrict
the ability of the Borrower to transfer the Owned Properties.

 

8.8 Leases and Leased Properties

 

  (1) Schedule 8.7(1) describes all leases or agreements to lease under which
the Borrower leases the Leased Properties (collectively, the “Leases”). The
names of the payees under the Leases, the description of the Leased Properties
(all of which are included in the Real Properties), the term, rent and other
amounts payable under the Leases are accurately described in Schedule 8.7(1).

 

  (2) The Borrower is exclusively entitled to all rights and benefits as lessee
under the Leases, and the Borrower has not sublet, assigned, licensed or
conveyed any rights in the Leased Properties or in the Leases to any other
Person.

 

  (3) All rental and other payments and other obligations required to be paid
and performed by the Borrower pursuant to the Leases have been duly paid and
performed. The Borrower is not in default of any of its obligations under the
Leases.

 

  (4) The terms and conditions of the Leases will not be affected by, nor will
any of the Leases be in default as a result of the completion of the
transactions contemplated herein.

 

26



--------------------------------------------------------------------------------

8.9 Authorized and Issued Capital

 

The authorized and issued capital (including all shares, options, warrants,
general or limited partnership interests or other equivalents of or in a
corporation, partnership, limited partnership or equivalent entity) of the
Borrower, Subsidiaries of the Borrower and Affiliates of the Borrower and the
registered holders of such capital are as set forth in Schedule 8.9 hereto
(together with a corporate chart) and all of the issued and outstanding shares
and securities are issued and outstanding as fully-paid and non-assessable and
no Person has any option or right to acquire any shares in the capital of the
Borrower, Subsidiaries of the Borrower and Affiliates of the Borrower except as
set forth in such Schedule. No capital of the Borrower has been issued in
violation of any Applicable Law, the articles of incorporation, by- laws or
other constating documents of the Borrower or the terms of any shareholders’
agreement or any other agreement to which the Borrower is a party or by which it
is bound.

 

8.10 ERISA

 

The Borrower does not maintain or contribute to any employee pension benefit
plan subject to Title IV of the “Employee Retirement Income Security Act of
1974” (herein called “ERISA”).

 

8.11 Canadian Benefit and Pension Plans

 

Schedule 8.11 sets forth all Canada Benefit Plans and Canada Pension Plans
adopted by the Borrower as of the date hereof. The Canadian Pension Plans are
duly registered under the ITA and all other applicable laws which require
registration and no event has occurred which is reasonably likely to cause the
loss of such registered status. The Borrower does not make any contributions in
respect of a multi-employer pension plan. All material obligations of the
Borrower (including fiduciary, funding, investment and administration
obligations) required to be performed in respect of the Canadian Pension Plans
and the Canadian Benefit Plans and the funding agreements therefor have been
performed in a timely fashion. There have been no improper withdrawals or
applications of the assets of the Canadian Pension Plans or the Canadian Benefit
Plans. There are no outstanding disputes concerning the assets of the Canadian
Pension Plans or the Canadian Benefit Plans. The most recent actuarial report
respecting each of the Canadian Pension Plans has been filed with all applicable
regulatory authorities in a timely fashion and has been delivered to the Lender.

 

8.12 Financial Statements

 

To the best of the Borrower’s knowledge, the internal financial statements of
each of the Loan Parties dated December 31, 2002 and the most recent financial
statements of each of the Loan Parties, previously furnished to the Lender, are
complete and correct and fairly present the financial condition of the Loan
Parties and the results of their operations as required by GAAP; since said
dates there have been no material adverse changes in the financial condition of
any Loan Party; no Loan Party has contingent obligations (including any
liability for taxes) not disclosed by or reserved against in the financial
statements, and at the present time there are no material unrealized or
anticipated losses from any present commitment of any Loan Party required by
GAAP to be disclosed.

 

27



--------------------------------------------------------------------------------

8.13 Tax Returns

 

All Tax returns and Tax reports of each Loan Party, required by law to be filed,
have been duly filed or extensions obtained, and all Taxes (other than those
presently payable without penalty and those currently being contested in good
faith for which adequate reserves have been established) upon the Loan Parties
(or any of their properties) which are due and payable have been paid. The
charges, accruals and reserves on the books of the Loan Parties in respect of
Taxes for all periods are adequate.

 

8.14 No Default

 

To the best of the Borrower’s knowledge, there exists no default under the
provision of any instrument evidencing any Debt of any Loan Party or of any
agreement relating thereto.

 

8.15 Compliance with Laws

 

Each Loan Party is in the conduct of its business, in compliance in all material
respects with all applicable Canadian and United States federal, state,
provincial or local laws, statutes, ordinances and regulations applicable to
them. Each Loan Party has all approvals, authorizations, consents, licenses,
orders and other permits of all governmental agencies and authorities, whether
Canadian or United States federal, state or local, required to permit the
operation of its business as presently conducted, except for any such as may be
obtained in the ordinary course of business and lack of which has no material
adverse effect on the business as presently conducted.

 

8.16 Full Disclosure

 

No representation or warranty by a Loan Party in this Agreement or any Security
Document, nor any statement or certificate (including financial statements)
furnished or to be furnished to the Lender pursuant hereto contains or will
contain any untrue statement of any fact or omits or will omit to state a fact
necessary to make such representation, warranty, statement or certificate not
misleading when made; provided, as to financial statements, this representation
is based on the best knowledge of the Borrower.

 

8.17 Environmental Litigation

 

No Loan Party is a party to any litigation or administrative proceeding, nor is
any litigation or administrative proceeding threatened against any Loan Party,
which in either case (A) asserts or alleges that a Loan Party violated
Environmental Laws, (B) asserts or alleges that a Loan Party is required to
clean up, remove or take remedial or other response action due to the disposal,
depositing, discharge, leaking or other release of any hazardous substances or
materials, or (C) asserts or alleges that a Loan Party is required to pay all or
a portion of the cost of any past, present or future cleanup, removal or
remedial or other response action which arises out of or is related to the
disposal, depositing, discharge, leaking or other release of any hazardous
substances or materials.

 

8.18 Environmental Conditions

 

To the best knowledge of the Borrower, there are no conditions existing
currently or likely to exist during the term of this Agreement which would
subject a Loan Party to damages,

 

28



--------------------------------------------------------------------------------

penalties, injunctive relief or cleanup costs under any applicable Environmental
Laws or which require or are likely to require cleanup, removal, remedial action
or other response pursuant to applicable Environmental Laws by such Loan Party.

 

8.19 Environmental Laws

 

No Loan Party is subject to any judgment, decree, order or citation related to
or arising out of applicable Environmental Laws and no Loan Party has been named
or listed as a potentially responsible party by any governmental body or agency
in a matter arising under any applicable Environmental Laws.

 

8.20 Environmental Approvals

 

To the best knowledge of the Borrower, each Loan Party has all permits, licenses
and approvals required under applicable Environmental Laws.

 

8.21 Margin Stock

 

No Loan Party is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying any
“margin stock” within the meaning of Regulation U of the Board of Governors of
the Federal Reserve System, and no part of the proceeds of any loan hereunder
will be used, directly or indirectly, to purchase or carry any margin stock or
to extend credit to others for the purpose of purchasing or carrying any margin
stock or for any other purpose which might violate the provisions of Regulation
G, T, U or X of the said Board of Governors. No Loan Party owns any margin
stock.

 

8.22 Insurance

 

The Borrower maintains insurance coverage in compliance with the requirements of
Section 9.5 particulars of which are set out in Schedule 8.22 hereto.

 

8.23 Labour Matters

 

To the best knowledge of the Borrower, as of the Closing Date (1) no strikes or
other material labour disputes against any of the Loan Parties are pending or
threatened; (2) all payments due from any Loan Party for employee health and
welfare insurance have been paid or accrued as a liability on the books of such
Loan Party; (3) except as set forth in Schedule 8.23, no Loan Party is a party
to or bound by any collective bargaining agreement, management agreement,
consulting agreement or any employment agreement (and true and complete copies
of any agreements described on Schedule 8.23 have been delivered to the Lender);
and (4) there is no organizing activity involving any Loan Party pending or
threatened by any labour union or group of employees.

 

8.24 No Event of Default

 

To the best knowledge of the Borrower, no event of default listed in
Section 12.1 (“Event of Default”) has occurred and is continuing and no event
that, with the lapse of time and/or giving of notice or both, would become an
Event of Default (“Default”) has occurred and is continuing.

 

29



--------------------------------------------------------------------------------

SECTION 9

AFFIRMATIVE COVENANTS

 

Except as otherwise specified, the Borrower covenants and agrees that it will,
so long as the Lender is committed to make any Loans under this Agreement and so
long as any indebtedness remains outstanding under this Agreement:

 

9.1 Financial and Other Information

 

Furnish to the Lender:

 

  (a) as soon as available and in any event within ninety (90) days after the
end of each fiscal year annual audited individual and consolidated financial
statements for each Loan Party, including a balance sheet as of the end of such
fiscal year and the related statements of income, retained earnings and
cashflows for such fiscal year, each prepared in accordance with GAAP and
audited by independent certified public or chartered accountants reasonably
acceptable to the Lender and a reliance letter from independent auditors in
favour of the Lender;

 

  (b) as soon as available and in any event within thirty (30) days after the
end of each month, a copy of the management prepared individual financial
statements for each Loan Party, including a balance sheet and related statements
of income, retained earnings and cashflows for such month, prepared in
accordance with GAAP, each certified (subject to year-end adjustments) by an
officer of the applicable Loan Party;

 

  (c) from time to time, such further information regarding the business affairs
and financial condition of any Loan Party, as the Lender may reasonably request.

 

9.2 Claims and Taxes

 

Pay and discharge all Taxes and all contractual obligations calling for the
payment of money, before any interest or penalty for non-payment thereof becomes
payable, unless and to the extent only that such payment is being contested in
good faith and with adequate reserves.

 

9.3 Access and Audits

 

Permit the Lender, through its authorized attorneys, accountants and
representatives, to examine the books, accounts, records, ledgers and assets of
every kind and description of the Borrower at all reasonable times during normal
business hours upon oral or written request of the Lender. Notwithstanding the
foregoing, the Lender may, at the expense of the Borrower, arrange for an annual
(or more frequently, if required by the Lender) account receivables and
inventory audits in form and substance satisfactory to the Lender.

 

30



--------------------------------------------------------------------------------

9.4 Notice of Default or Material Adverse Change

 

Promptly notify the Lender of any condition or event of which the Borrower
becomes aware which constitutes a Default or Event of Default and promptly
inform the Lender of any material adverse change in the financial condition of
any Loan Party.

 

9.5 Insurance

 

Maintain, and shall cause each of its Subsidiaries to maintain, insurance
coverage, adequate fire and extended risk coverage, business interruption,
workers’ compensation, public liability and such other insurance coverages as
are customarily carried by companies which are engaged in the same or similar
business to the business of the Borrower or as may be required by the Lender.
All insurance policies shall be in such amounts, upon such terms, and be in form
acceptable to the Lender, and shall be carried with insurers acceptable to the
Lender. The Borrower shall provide the Lender with a binder of insurance or
other evidence satisfactory to the Lender of all insurance coverages and that
the policies are in full force and effect, and (a) all property and business
interruption insurance coverages upon the Collateral shall name the Lender (or
its agent) as a loss payee and include the standard non-contributory “mortgagee”
or “secured party” clause approved by the Insurance Bureau of Canada, and
provide that no cancellation, reduction in amount or change in coverage thereto
shall be effective until at least thirty (30) days after receipt by the Lender
(or its agent) of written notice thereof and shall be endorsed to require thirty
(30) days advance written notice to the Lender (or its agent) of any
cancellation of coverage, and (b) all general liability and other liability
insurance shall name Lender (or its agent) as additional insured. If the
Borrower or any Subsidiary thereof fails to maintain insurance as provided in
this Agreement, such failure shall be a default under Section 12 and the Lender
may obtain insurance but shall have no obligation to do so; all amounts so
expended by the Lender shall be added to the obligations of the Borrower
hereunder or shall be payable on demand at the Lender’s option.

 

9.6 Corporate Existence

 

Preserve and maintain the legal existence of the Borrower and such of its
rights, licenses and privileges as are material to its business and operations;
and qualify and remain qualified to do business in each jurisdiction in which
such qualification is material to its business and operations or the ownership
of its properties. The Borrower shall keep adequate books and records of account
with respect to its business activities, in which proper entries, reflecting all
of its financial transactions, are made in accordance with GAAP.

 

9.7 Compliance with Laws

 

Comply in all material respects with all applicable laws, rules, regulations and
orders of any governmental authority.

 

9.8 [Reserved]

 

9.9 ERISA Compliance

 

31



--------------------------------------------------------------------------------

Comply in all respects with all requirements imposed by ERISA as presently in
effect or hereafter promulgated and promptly notify the Lender if the Borrower
commences to maintain or contribute to any employee pensions benefit plan
subject to ERISA and to provide the Lender with such further disclosure as it
may request with respect thereto.

 

9.10 Canada Benefit and Pension Plans

 

For each existing Canadian Pension Plan, the Borrower shall ensure that such
plan retains its registered status under and is administered in a timely manner
in all respects in accordance with the applicable pension plan text, funding
agreement, the ITA and all other applicable laws. For each Canadian Pension Plan
hereafter adopted or contributed to by the Borrower which is required to be
registered under the ITA or any other applicable laws, the Borrower shall use
its best efforts to seek and receive confirmation in writing from the applicable
regulatory authorities to the effect that such plan is unconditionally
registered under the ITA and such other applicable laws. For each existing
Canadian Pension Plan and Canadian Benefit Plan hereafter adopted or contributed
to by the Borrower, the Borrower shall in a timely fashion perform in all
material respects all obligations (including fiduciary, funding, investment and
administration obligations) required to be performed in connection with such
plan and the funding therefor.

 

9.11 [Reserved]

 

9.12 Compliance Certificate

 

The Borrower shall furnish to the Lender concurrently with the delivery of each
of the financial statements required by Section 9.1(a) and 9.1(b) hereof, a
statement prepared and certified by the chief financial officer of the Borrower
(a) stating that as of the date thereof, no condition or event which constitutes
a Default or an Event of Default hereunder has occurred and is continuing, or if
any such event or condition has occurred and is continuing or exists, specifying
in detail the nature and period of existence thereof and any action taken with
respect thereto taken or contemplated to be taken by the Loan Parties and
(b) stating that the signer has personally reviewed this Agreement and that such
certificate is based on an examination sufficient to assure that such
certificate is accurate.

 

9.13 Banking Relationship

 

The Borrower shall maintain all bank accounts with the Lender.

 

9.14 Further Assurances

 

At any time or from time to time, upon the request of the Lender, and at the
sole expense of the Borrower, the Borrower shall execute and deliver or cause to
be executed and delivered such further documents and do such other acts and
things as the Lender may reasonably request in order to effect fully the purpose
of this Agreement and other agreements contemplated hereby and to provide for
payment of and security for the Loans made hereunder and the rights and powers
granted herein in accordance with the terms of this Agreement, including,
without limitation, the filing of any financing or continuation statements under
the relevant personal property security legislation with respect to the liens
and security interests granted in the Security Documents, transferring
collateral a security interest in which is perfected by possession to

 

32



--------------------------------------------------------------------------------

Lender’s (or its agent’s) possession, and using its best efforts to obtain
waivers from landlords and mortgagees. The Borrower also hereby authorizes the
Lender (or its agent) to file any financing or continuation statements without
the signature of such Loan Party, as applicable, to the extent permitted by
applicable law.

 

SECTION 10

NEGATIVE COVENANTS

 

Except as otherwise specified, the Borrower covenants and agrees that so long as
the Lender is committed to make any Loans under this Agreement and thereafter so
long as any indebtedness remains outstanding under this Agreement, the Borrower
will not, and will cause its Subsidiaries not to, without the prior written
consent of the Lender:

 

10.1 Changes in Capital Structure

 

Purchase, acquire or redeem any of its Capital Stock or make any material change
in its capital structure, organizational documents or general business objects
or purposes.

 

10.2 Fundamental Change

 

Fundamentally change the nature of its business, enter into any amalgamation,
merger, consolidation, reorganization or recapitalization, or reclassify its
Capital Stock or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or convey, sell, assign, lease, transfer or
otherwise dispose of, in one transaction or a series of transactions, all or
substantially all of its business, property or assets, whether now owned or
hereafter acquired, or acquire by purchase or otherwise all or substantially all
the business, property or assets, of any Person or any shares of stock of any
Person except in connection with a corporate restructuring of the Loan Parties
which has been approved by the Lender in writing.

 

10.3 Dispositions

 

Sell, assign, transfer, convey or otherwise dispose of its assets, whether now
owned or hereafter acquired, except sales of inventory in the ordinary and usual
course of business and sales or other dispositions of machinery and equipment to
the extent not exceeding market value of C$100,000 or the Equivalent Amount
thereof during any single fiscal year.

 

10.4 Guarantees

 

Guarantee or otherwise in any way become or be responsible for the obligations
of any other Person (whether by agreement or otherwise) to purchase the
indebtedness of any other Person through the purchase of goods, supplies or
services, or by way of stock purchase, capital contribution, advance or loan for
the purpose of paying or discharging the indebtedness of any other Person, or
otherwise, except guarantees in favor of the Lender and except as listed in
Schedule 10.4.

 

10.5 Indebtedness

 

Incur, create, assume or permit to exist any Debt, except:

 

33



--------------------------------------------------------------------------------

  (a) current unsecured trade, utility or non-extraordinary accounts payable
arising in the ordinary course of business;

 

  (b) all the Loans and other Obligations hereunder;

 

  (c) purchase money indebtedness and Capital Leases in respect of machinery and
equipment, not to exceed C$250,000, or the Equivalent Amount thereof in the
aggregate at any time outstanding;

 

  (d) existing indebtedness described in attached Schedule 10.5(d).

 

10.6 Dividends

 

Declare or pay any dividends on, or make any other distribution (whether by
reduction of capital or otherwise) with respect to, any shares of any of its
capital stock.

 

10.7 Investments

 

Purchase or hold beneficially any stock or other securities of, or make any
investment in, or make, accrue or permit to exist loans or advances of money to,
any Person, through the direct or indirect lending of money, or acquire any
interest whatsoever in, any other Person or entity, except for existing loans
and advances described in attached Schedule 10.7 and loans and advances
permitted by Section 10.11.

 

10.8 Liens and Encumbrances

 

Create, incur, assume or suffer to exist any Lien upon any of its property or
assets, whether now owned or hereafter acquired, except for Permitted Liens.

 

10.9 Business Activity

 

Engage in any business other than the business in which the Borrower or such
Subsidiary is engaged as of the date hereof or any businesses or activities
substantially similar or related thereto or take any material action except in
the ordinary and usual course of business of the Borrower or such Subsidiary.

 

10.10 Change of Name; Business Offices

 

Change its name, identity, jurisdiction of incorporation or relocate its chief
executive office or any of its business locations unless the Borrower shall have
given the Lender at least thirty (30) days prior written notice thereof and
shall have taken all action (or made arrangements to take such action
substantially simultaneously with such change if it is impossible to take such
action in advance) necessary or reasonably requested by the Lender to maintain
the perfection and priority of the Lender’s (or its agent’s) Lien in the
Collateral and to amend any financing statements, continuation statements or
other documents so that such statements or documents are not seriously
misleading.

 

10.11 Extension of Credit

 

34



--------------------------------------------------------------------------------

Make any loans, advances of credit or extension of credit to any Person, except
sales on open account or in the ordinary course of business.

 

10.12 ERISA

 

Directly or indirectly, enter into, maintain or make contributions to any
employee pension plan that is subject to Title IV or ERISA.

 

10.13 Canada Benefit and Pension Plans

 

Directly or indirectly, (a) terminate or cause to terminate, in whole or in
part, or initiate the termination of, in whole or in part, any Canadian Pension
Plan; (b) permit to exist any event or condition in respect of any Canadian
Pension Plan which presents the risk of liability to the Borrower; (c) enter
into any new Canadian Pension Plan or Canadian Benefit Plan or modify any such
existing plans so as to increase its obligations thereunder; (d) fail to make
minimum required contributions to amortize any funding deficiencies under a
Canadian Pension Plan within the time period set out in applicable laws;
(e) fail to make a required contribution under any Canadian Pension Plan or
Canadian Benefit Plan which could result in the imposition of a Lien upon the
assets of the Borrower or any of its Subsidiaries within thirty (30) days after
the date such payment becomes due, unless such payment is being contested in
good faith; (f) make any improper withdrawals or applications of assets of a
Canadian Pension Plan or Canadian Benefit Plan; (g) accept payment of any amount
from any Canadian Pension Plan; or (h) merge any Canadian Pension Plan with any
other pension plan.

 

10.14 Subsidiaries

 

Create or acquire any Subsidiary.

 

10.15 Subordination of Indebtedness

 

Subordinate any indebtedness due to any Loan Party.

 

10.16 Capital Expenditures

 

Make or become obligated to make Capital Expenditures in excess of C$500,000 or
the Equivalent Amount thereof in the aggregate for each fiscal year.

 

10.17 Accounting Practices

 

Make any significant change in accounting treatment and reporting practices
except for changes concurred in by their accountants and the Lender.

 

10.18 Hedging Activities

 

Enter into or engage in any transaction involving interest rate, currency or
commodity options, swaps, futures contracts or similar transactions.

 

10.19 Sale -Leasebacks

 

35



--------------------------------------------------------------------------------

Engage in any sale-leaseback, synthetic lease or similar transaction involving
any of its assets.

 

10.20 Operating Leases

 

Enter into any operating lease of equipment or real estate (with any third
party), if the aggregate for all such operating lease payments payable in any
year for the Loan Parties and their Subsidiaries on a consolidated basis would
exceed C$500,000 or the Equivalent Amount thereof.

 

10.21 Fiscal Year End

 

Make any change to its fiscal year-end without the prior written consent of the
Lender.

 

SECTION 11

ENVIRONMENTAL PROVISIONS

 

11.1 Compliance with Environmental Laws

 

The Borrower shall comply with all applicable Environmental Laws in a timely
manner.

 

11.2 Environmental Notices

 

The Borrower shall provide to the Lender, immediately upon receipt, copies of
any correspondence, notice, pleading, citation, indictment, complaint, order,
decree or other document from any source asserting or alleging a circumstance or
condition which requires or may require a financial contribution by the Borrower
or a cleanup, removal, remedial action or other response by or on the part of
the Borrower under applicable Environmental Laws or which seeks damages or
civil, criminal or punitive penalties from the Borrower for an alleged violation
of Environmental Laws.

 

11.3 Environmental Conditions

 

The Borrower shall promptly notify the Lender in writing as soon as the Borrower
becomes aware of any condition or circumstance which makes the environmental
warranties or representations in this Agreement incomplete or inaccurate as of
any date.

 

11.4 Environmental Consultant

 

In the event of any condition or circumstance that makes any environmental
warranty, representation and/or agreement incomplete or inaccurate as of any
date, the Borrower shall, at its sole expense, retain an environmental
professional consultant, reasonably acceptable to the Lender, to conduct a
thorough and complete environmental audit regarding the changed condition and/or
circumstance and any environmental concerns arising from that changed condition
and/or circumstance. A copy of the environmental consultant’s report will be
promptly delivered to the Lender upon completion.

 

11.5 Environmental Audit

 

36



--------------------------------------------------------------------------------

At any time the Borrower, directly or indirectly through any professional
consultant or other representative, determines to undertake an environmental
audit, assessment or investigation, the Borrower, shall promptly provide the
Lender with written notice of the initiation of the environmental audit, fully
describing the purpose and intended scope. Upon receipt, the Borrower will
promptly provide to the Lender copies of all final findings and conclusions of
any such environmental investigation. Preliminary findings and conclusions shall
be provided if final reports have not been completed and delivered to the Lender
within sixty (60) days following completion of the preliminary findings and
conclusions.

 

11.6 Indemnity

 

The Borrower hereby indemnifies and holds the Lender, its agents and any of
their past, present and future officers, directors, shareholders and employees
harmless from any and all loss, damages, suits, penalties, costs, liabilities
and expenses (including but not limited to reasonable investigation,
environmental audit and legal expenses) arising out of any claim, loss or damage
of any property, injuries to or death of persons, contamination of or adverse
affects on the environment, or any violation of any applicable Environmental
Laws, due to any acts of the Borrower, its officers, directors, shareholders,
employees, consultants and/or representatives. In no event shall the Borrower be
liable hereunder for any loss, damages, suits, penalties, costs, liabilities or
expenses arising from any act of gross negligence of the Lender or its agents or
employees. It is expressly understood and agreed that (A) the indemnifications
granted herein are intended to protect the Lender and its past, present and
future officers, directors, shareholders, employees, agents, consultants and
representatives from any claims that may arise by reason of the security
interest, liens and/or mortgages granted to the Lender (or its agent), or under
any other document or agreement given to secure repayment of any indebtedness
from any Loan Party, whether or not such claims arise before or after the Lender
has foreclosed upon and/or otherwise become the owner of any such property;
(B) all obligations of indemnity as provided hereunder shall be secured by the
Security Documents; and (C) the provisions hereof shall be continuing and shall
survive the repayment of any indebtedness from the Borrower to the Lender.

 

11.7 Environmental Approvals

 

The Borrower shall maintain all permits, licenses and approvals required under
applicable Environmental Laws.

 

SECTION 12

DEFAULTS

 

12.1 Events of Default

 

Upon occurrence of any of the following events of default:

 

  (a) non-payment by the Borrower of any principal, interest, fees or other
amounts due under the terms of this Agreement or any Document when due in
accordance with the terms thereof;

 

37



--------------------------------------------------------------------------------

  (b) default in the observance or performance of any of the conditions,
covenants or agreements of the Borrower set forth in Sections 9.3, 9.4, 9.5,
9.13 or Section 10;

 

  (c) default in the observance or performance of any of the conditions,
covenants or agreements of the Borrower set forth in Section 9.1(a) or (b) or
9.12 and continuance for ten (10) days;

 

  (d) default in the observance or performance of any of the other conditions,
covenants or agreements of any Loan Party under any Document herein set forth
and continuance of such default for a period of thirty (30) days following the
occurrence of such event;

 

  (e) any representation or warranty made by any Loan Party herein or in any
instrument submitted pursuant hereto proves to have been untrue in any material
respect when made;

 

  (f) default in the payment when due of any Debt (other than in clause (a)) of
any Loan Party or in the observance or performance of any conditions, covenants
or agreements related or given with respect thereto beyond any applicable grace
period;

 

  (g) judgment(s) for the payment of money in excess of the sum of CS$25,000 or
the Equivalent Amount thereof in the aggregate shall be rendered against any
Loan Party, and such judgment(s) shall remain unpaid, unvacated, unbonded or
unstayed by appeal or otherwise for a period of thirty (30) consecutive days
from the date of its/their entry;

 

  (h) [intentionally left blank];

 

  (i) any loss or destruction of the property and/or the assets of a Loan Party;

 

  (j) any Environmental Liability incurred by any of the Loan Parties which is
in excess of the sum of CS$25,000 or the Equivalent Amount thereof in the
aggregate;

 

  (k) any order, judgment or decree shall be entered against any Loan Party or
any of its Subsidiaries decreeing the dissolution or division of it and such
order shall remain unpaid, undischarged or unstayed for a period in excess of
thirty (30) days;

 

  (l) the Loan Parties and any of its Subsidiaries cease to conduct all or any
material part of their business or is enjoined, restrained or in any way
prevented by any Governmental Authority from conducting all or any material part
of its business affairs and the same is not discharged within thirty
(30) business days thereafter;

 

38



--------------------------------------------------------------------------------

  (m) any statement, report, financial statement, or certificate made or
delivered by any of the Loan Parties or any of its Subsidiaries, or any of their
officers, employees or agents, to the Lender (or its agent) is not true and
correct in any material respect when made;

 

  (n) a writ, execution or attachment or similar process is issued or levied
against all or any part of the property of any of the Loan Parties in connection
with any judgment against such Loan Party in an amount exceeding C$25,000 or the
Equivalent Amount thereof and such writ, execution, attachment or similar
process is not lifted, stayed or terminated within thirty (30) days of notice of
such being received by such Loan Party.

 

  (o) the commencement or acquiescence of any Loan Party of or in proceedings
for substantive relief with respect to such Loan Party in any bankruptcy,
insolvency, debt restructuring, reorganization, readjustment of debt,
dissolution, liquidation or other similar proceedings (including, without
limitation, proceedings under the Bankruptcy and Insolvency Act (Canada), the
Winding-up and Restructuring Act (Canada), the Companies’ Creditors Arrangement
Act (Canada), or other similar federal, provincial or foreign legislation)
including, without limitation, the filing of a proposal or plan of arrangement
or a notice of intention to file same, or proceedings for the appointment of a
trustee, interim receiver, receiver, receiver and manager, custodian,
liquidator, provisional liquidator, administrator, sequestrator or other like
official with respect to such Loan Party or all or any substantial part of the
assets of such Loan Party, or any similar relief;

 

  (p) petition or any other proceeding or case shall be filed, instituted or
commenced with respect to any Loan Party under any bankruptcy, insolvency, debt
restructuring, reorganization, incorporation, readjustment of debt, dissolution,
liquidation, winding-up or similar law, now or hereafter in effect, seeking the
bankruptcy, liquidation, reorganization, dissolution, winding-up, composition or
readjustment of debts of any Loan Party, the appointment of a trustee, interim
receiver, receiver, receiver and manager, custodian, liquidator, provisional
liquidator, administrator, sequestrator or other like official for any Loan
Party or all or any substantial part of the assets of any Loan Party, or any
similar relief, unless such proceedings are commenced by a party other than the
Loan Parties and are being diligently contested by such Loan Party, as
applicable, and are stayed within thirty (30) days from the date of notice of
such proceeding being received by such Loan Party, as applicable, of their
commencement and continue to be diligently contested by such Loan Party, as
applicable, and stayed until such proceedings are dismissed, vacated or
otherwise discharged; and

 

39



--------------------------------------------------------------------------------

  (q) any Person including, without limitation, a receiver, receiver and
manager, or other similar official whether appointed privately or judicially, is
appointed for any Loan Party or takes possession of all or part of its
properties or assets unless such appointment is made on the application or by
the act of a party other than the Loan Parties without notice to the Loan
Parties and is being diligently contested by the Loan Parties and is stayed
within thirty (30) days after such appointment and continues to be contested by
the Loan Parties, as applicable and stayed until such appointment is dismissed,
vacated or otherwise discharged,

 

  (r) if there shall occur any change in the management, ownership or control of
the Borrower which in the sole judgment of Bank is reasonably likely to have a
material adverse effect on the Borrower,

 

  (s) the occurrence of an Event of Default (as defined in the Starcraft Credit
Agreement) which has not been waived by the Banks (as defined in the Tecstar
Credit Agreement), regardless of whether the Tecstar Credit Agreement has been
terminated,

 

then, or at any time thereafter, unless such default is first remedied, the
Lender may give notice to the Borrower (a) declaring that its commitment to make
further Loans under the Credit Facility has expired or (b) declaring all
outstanding indebtedness hereunder to be due and payable, whereupon all
indebtedness then outstanding hereunder shall immediately become due and payable
without further notice and demand, as the case may be; provided that upon the
occurrence of any event specified in Section 12.1(n) to Section 12.1(q) above,
the Obligations then outstanding hereunder become immediately due and payable
and the Lender’s commitment to make further Loans under this Agreement shall
automatically terminate.

 

Immediately upon receipt of a declaration under this Section 12.1, the Borrower
shall pay to the Lender all amounts outstanding hereunder including, without
limitation, the maximum amount payable to the Lender under all outstanding
Letters of Credit which are unmatured or unexpired, which amounts shall be held
by the Lender as collateral security for the Borrower’s obligations with respect
to those Letters of Credit. The Borrower shall execute such security documents
with respect to those Letters of Credit and any amounts paid in respect thereof
as the Lender shall require.

 

40



--------------------------------------------------------------------------------

12.2 Waiver of Default

 

No express or implied waiver by the Lender of any default hereunder shall in any
way be or be construed to be a waiver of any future or subsequent default. The
Borrower hereby waives any rights now or thereafter conferred by statute or
otherwise which may limit or modify any of the Lender’s (or its agent’s) rights
or remedies hereunder or under any documents made in connection herewith. The
Borrower acknowledge and agree that the exercise by the Lender (or its agent) of
any rights or remedies hereunder or under any documents made in connection
herewith without having declared an acceleration shall not in any way alter,
affect or prejudice the right of the Lender to make such a declaration hereunder
at any time.

 

12.3 Rights Upon Default

 

Upon the occurrence of a Default or Event of Default hereunder, the Lender is
hereby authorized by the Borrower from time to time, without notice to: (a) set
off and apply any and all amounts owing by the Lender to the Borrower against
and on account of the obligations outstanding hereunder; (b) hold any amounts
owing by the Lender as collateral to secure payment of the obligations
outstanding hereunder to the extent that those amounts may be required to
satisfy any contingent or unmatured obligations; and (c) return as unpaid for
insufficient funds any and all cheques and other items drawn against any
deposits so held as the Lender in its sole discretion may elect.

 

12.4 Lender May Debit Accounts

 

THE BORROWER AUTHORIZES AND DIRECTS THE LENDER, IN THE LENDER’S DISCRETION, TO
DEBIT AUTOMATICALLY, BY MECHANICAL, ELECTRONIC OR MANUAL MEANS, ANY BANK ACCOUNT
OF THE BORROWER MAINTAINED WITH THE LENDER FOR ALL AMOUNTS PAYABLE BY THE
BORROWER UNDER THIS AGREEMENT OR ANY OTHER DOCUMENTS, INCLUDING THE REPAYMENT OF
PRINCIPAL AND THE PAYMENT OF INTEREST, FEES AND ALL CHARGES FOR THE KEEPING OF
THAT BANK ACCOUNT. THE LENDER SHALL NOTIFY THE APPLICABLE BORROWER AS TO THE
PARTICULARS OF THOSE DEBITS IN THE NORMAL COURSE.

 

SECTION 13

MISCELLANEOUS

 

13.1 Headings and Table of Contents

 

The division of this Agreement into Sections, the insertion of headings and the
provision of a table of contents are for convenience of reference only and are
not to affect the construction or interpretation of this Agreement.

 

13.2 Number and Gender

 

Unless otherwise specified, words importing the singular include the plural and
vice versa and words importing gender include all genders.

 

41



--------------------------------------------------------------------------------

13.3 References

 

Unless otherwise specified, references in this Agreement to Sections and
Schedules are to sections of, and schedules to, this Agreement.

 

13.4 Severability

 

If any provision of this Agreement is or becomes illegal, invalid or
unenforceable in any jurisdiction, the illegality, invalidity or
unenforceability of that provision will not affect:

 

  (a) the legality, validity or enforceability of the remaining provisions of
this Agreement; or

 

  (b) the legality, validity or enforceability of that provision in any other
jurisdiction.

 

13.5 Currency

 

All amounts referred to herein are in U.S. Dollars, unless the context otherwise
requires.

 

13.6 Binding Effect

 

This Agreement shall be binding upon and shall inure to the benefit of each of
the parties signatory hereto and their respective successors and permitted
assigns.

 

13.7 Assignment, Syndication or Participation

 

The Lender may, upon written notice to the Borrower, resell (through
syndication, assignment or participation) all or a portion of its rights and
obligations under this Agreement to any other Person. The Borrower may not
assign, delegate or transfer all or any portion of its rights and obligations
under this Agreement without the prior written consent of the Lender.

 

13.8 Remedies

 

The Lender (or its agent) may bring suit at law, in equity or otherwise, for any
available relief or purpose including, but not limited to: (A) the specific
performance of any covenant or agreement contained in this Agreement or in any
other document; (B) an injunction against a violation of any of the terms of
this Agreement or any other document; (C) in aid of the exercise of any power
granted by this Agreement or any other document or by law; or (D) the recovery
of any judgment for any and all amounts due in respect of the Loans.

 

13.9 Cumulative and Non-Exclusive Rights

 

No delay or failure of the Lender (or its agent) in exercising any right, power
or privilege hereunder shall affect such right, power or privilege, nor shall
any single or partial exercise thereof preclude any further exercise thereof, or
the exercise of any other power, right or privilege. The rights of the Lender
under this Agreement are cumulative and not exclusive of any rights or remedies
which the Lender would otherwise have.

 

42



--------------------------------------------------------------------------------

13.10 Notices

 

Except as expressly provided otherwise in this Agreement, all notices and other
communications provided to any party hereto under this Agreement shall be in
writing and shall be given by personal delivery, by mail, by reputable overnight
courier or by facsimile and addressed or delivered to it at its address set
forth below or at such other address as may be designated by such party in a
notice to the other parties that complies as to delivery with the terms of this
Section 13.10. Any notice, if personally delivered or if mailed and properly
addressed with postage prepaid and sent by registered or certified mail, shall
be deemed given when received; any notice, if given to a reputable overnight
courier and properly addressed, shall be deemed given one (1) Business Day after
the date on which it was sent, unless it is actually received sooner by the
named addressee; and any notice, if transmitted by telex or facsimile, shall be
deemed given when received (receipt confirmed in the case of telecopies). The
Lender may, but shall not be required to, take any action on the basis of any
notice given to it by telephone, but the Company shall promptly confirm such
notice in writing or by facsimile, and such notice will not be deemed to have
been received until such confirmation is deemed received in accordance with the
provisions of this Section set forth above. If such telephonic notice conflicts
with any such confirmation, the terms of such telephonic notice shall control.

 

To the Borrower:

1123 South Indiana Avenue

Goshen, Indiana 46528

Attention:                                                                  

Fax No.:                                                                       

 

To the Lender:

500 Woodward Avenue

One Detroit Center, 5th Floor

Detroit, Michigan 48226

Attention: Middle Market Corporate Banking–Paul DeBono

Fax No.: (313) 222-3389

 

and

 

Suite 2210, South Tower

Royal Bank Plaza

P.O. Box 61

Toronto, Ontario

Canada

Attention: Robert C. Rosen

Fax No.:                                                                      

 

13.11 Remedial Action

 

Upon the occurrence of any Event of Default or Default as described in this
Agreement, the Lender may, without notice to anyone (except as otherwise
provided herein), declare the Obligations of the Borrower due forthwith, take
all action (remedial and otherwise) as provided

 

43



--------------------------------------------------------------------------------

herein or in the Security Documents or any other document, instrument or
agreement of security or of collateral, and collect, deal with and dispose of
all or any part of any security without notice in any manner permitted or
authorized by the PPSA or other applicable law.

 

13.12 Governing Law

 

This Agreement and all related documents and agreements shall be governed by and
construed and enforced in accordance with laws of the Province of Ontario and
the laws of Canada applicable therein. Each of the parties irrevocably submits
to the non-exclusive jurisdiction of the courts of the Province of Ontario.

 

13.13 Further Assurances

 

The Borrower shall from time to time promptly, upon the request of the Lender,
take such action, and execute and deliver such further documents as may be
reasonably necessary or appropriate to give effect to the provisions and intent
of this Agreement.

 

13.14 Costs and Expenses

 

The Borrower shall pay all closing costs and expenses, including (by way of
description and not limitation) reasonable outside attorney fees, title policy
fees and lien search fees incurred by the Lender in connection with the
commitment, consummation and closing of this Agreement. All costs, including
reasonable attorney fees (but excluding any costs arising from the wrongful
conduct of the Lender), incurred by the Lender in reviewing, revising,
protecting or enforcing the Lender’s rights against any Loan Party or defending
the Lender from any claims or liabilities by any party or otherwise incurred by
the Lender in connection with an Event of Default or the enforcement of this
Agreement or the related documents, including (by way of description and not
limitation) such charges in any court or bankruptcy proceedings or arising out
of any claim or action by any person against the Lender which would not have
been asserted were it not for the Lender’s relationship with the Loan Parties
hereunder or otherwise, shall also be paid by the Borrower.

 

13.15 Amendments

 

No amendments or waivers of any provision of this Agreement nor any consent to
any departure by the Loan Parties therefrom shall in any event be effective
unless the same shall be in writing and signed by the Lender, and then such
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which it was given. No amendment, waiver or
consent with respect to any provision of this Agreement shall affect any other
provision of this Agreement.

 

13.16 Entire Agreement

 

This Agreement and all Documents constitute the entire agreement between the
parties with respect to the subject matter and supersede all prior agreements,
negotiations, discussions, undertakings, representations, warranties and
understandings, whether written or oral.

 

13.17 Effectiveness

 

44



--------------------------------------------------------------------------------

This Agreement shall become effective upon the execution hereof by the Lender
and the Borrower.

 

13.18 Judgment Currency

 

If for the purpose of obtaining judgment in any court it is necessary to convert
any amount owing or payable to the Lender under this Agreement from the currency
in which it is due (the “Agreed Currency”) into a particular currency (the
“Judgment Currency”), the rate of exchange applied in that conversion shall be
that at which the Lender, in accordance with its normal procedures, could
purchase the Agreed Currency with the Judgment Currency at or about noon on the
Business Day immediately preceding the date on which judgment is given. The
obligation of the Borrower in respect of any amount owing or payable under this
Agreement to the Lender in the Agreed Currency shall, notwithstanding any
judgment and payment in the Judgment Currency, be satisfied only to the extent
that the Lender, in accordance with its normal procedures, could purchase the
Agreed Currency with the amount of the Judgment Currency so paid at or about
noon on the next Business Day following that payment; and if the amount of the
Agreed Currency which the Lender could so purchase is less than the amount
originally due in the Agreed Currency, the Borrower shall, as a separate
obligation and notwithstanding the judgment or payment, indemnify the Lender
against any loss.

 

13.19 Counterparts

 

This Agreement may be executed and delivered by way of facsimile and in any
number of counterparts, each of which when executed and delivered is an original
but all of which taken together constitute one and the same instrument.

 

13.20 Waiver of Jury Trial

 

THE LENDER AND THE BORROWER, AFTER CONSULTING OR HAVING HAD THE OPPORTUNITY TO
CONSULT WITH COUNSEL, KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT
ANY OF THEM MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION BASED UPON OR ARISING
OUT OF THIS AGREEMENT OR ANY RELATED INSTRUMENT OR AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY COURSE OF CONDUCT, DEALING,
STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTION OF ANY OF THEM. NONE OF THE
LENDER AND THE BORROWER SHALL SEEK TO CONSOLIDATE, BY COUNTERCLAIM OR OTHERWISE,
ANY SUCH ACTION IN WHICH A JURY TRIAL HAS BEEN WAIVED WITH ANY OTHER ACTION IN
WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. THESE PROVISIONS SHALL NOT
BE DEEMED TO HAVE BEEN MODIFIED IN ANY RESPECT OR RELINQUISHED BY THE LENDER AND
THE BORROWER EXCEPT BY A WRITTEN INSTRUMENT EXECUTED BY ALL OF THEM.

 

13.21 Business Days

 

Whenever any payment to be made hereunder or under any other Security Document
shall be stated to be due and payable on a day other than a Business Day, such
payment shall be

 

45



--------------------------------------------------------------------------------

made on the next succeeding Business Day, and such extension of time shall be
computed in computing interest on such payment.

 

[INTENTIONALLY LEFT BLANK]

 

46



--------------------------------------------------------------------------------

The parties have executed this Agreement.

 

Suite 2210, South Tower

                  COMERICA BANK, CANADA BRANCH, Royal Bank Plaza                
 

as Lender

P.O. Box 61

                   

Toronto, Ontario

                    M5J 2J2                   By:                              
 

Name:

Telephone: (416) 367-3113 (ext. 242 or 222)                      

Title:

Facsimile: (416) 367-2460

                       

Attention: Robert Rosen

                                        TECSTAR MANUFACTURING                  
 

CANADA LIMITED

                                                                               
                            By:    

Telephone:

                         

Name:

Facsimile:

                         

Title:

Attention:

                     

By:

                               

Name:

                           

Title:

 

47



--------------------------------------------------------------------------------

Schedule 1 -Account for Payment

 

Name of Lender

--------------------------------------------------------------------------------

 

Account for Payment

--------------------------------------------------------------------------------

Comerica Bank, Canada Branch

 

·



--------------------------------------------------------------------------------

Schedule 2

 

Applicable Margin Grid

 

(basis points per annum)

 

Applicable Margin

--------------------------------------------------------------------------------

    

Prime Rate

Loans

--------------------------------------------------------------------------------

  

Canadian Prime

Rate Loans

--------------------------------------------------------------------------------

   Level      

--------------------------------------------------------------------------------

Prime -75 b.p.

   Prime +50 b.p.    1



--------------------------------------------------------------------------------

Schedule 3 -List of Branch of Accounts

 

NAME OF LENDER

  BRANCH OF ACCOUNT

Comerica Bank, Canada Branch

  Suite 2210, South Tower     Royal Bank Plaza     P.O. Box 61     Toronto,
Ontario     M5J 2J2     Telephone: (416) 367-3113     Facsimile: (416) 367-2460



--------------------------------------------------------------------------------

Schedule 5 -List of Security Documents

 

  (a) Revolving Note executed by the Borrower in favour of the Lender

 

  (b) Security Agreements executed by each of the Loan Parties (other than
Quantum) in favour of the Lender

 

  (c) Guarantee by Quantum and its Subsidiaries in favour of the Lender



--------------------------------------------------------------------------------

Schedule 2.1(6)(g) -Letter of Credit Rollover Notice

 

Date:

 

Comerica Bank, Canada Branch

Suite 2210, South Tower

Royal Bank Plaza

P.O. Box 61

Toronto, Ontario

M5J 2J2

 

 

Attention: Robert Rosen

 

 

Telephone: (416) 367-3113

Facsimile: (416) 367-2460

 

 

Dear Sirs/Mesdames:

 

 

We refer to Section 2.1(6)(g) of the credit agreement made as of May 19, 2006
between Tecstar Manufacturing Canada Limited, as Borrower, and Comerica Bank,
Canada Branch, a Lender, as amended, restated, supplemented and otherwise
modified from time to time (the “Credit Agreement”). Capitalized terms used and
not defined herein have the meanings given to them in the Credit Agreement.

 

 

We hereby confirm that, under the Revolving Facility:

 

  (a) we wish the issue of [a] replacement Letter of Credit(s) for the
following:

 

  (i) Letter of Credit No.                         .

 

  (ii) Beneficiary                                         
                                        .

 

  (iii) Amount U.S. $                                        .

 

  (iv) Expiry Date                                         
                            .

 

 

[Repeat for each instrument to be replaced.]

 

  (b) the replacement Letter(s) of Credit will be subject to the terms and
conditions of any agreements applicable to the instrument(s) referred above.

 

As of the date hereof:

 

  (a) the representations and warranties of the Borrower contained in the Credit
Agreement are true and correct in all material respects;



--------------------------------------------------------------------------------

  (b) both before, and after giving effect to, the Loan requested herein, no
Default or Event of Default has occurred and is continuing which has not been
waived in accordance with the Credit Agreement.

 

 

TECSTAR MANUFACTURING CANADA

LIMITED

By:    

Name:

Title:

 

2



--------------------------------------------------------------------------------

Schedule 3.1(1) -Notice of Borrowing

 

Date:

 

Comerica Bank, Canada Branch

Suite 2210, South Tower

Royal Bank Plaza

P.O. Box 61

Toronto, Ontario M5J 2J2

 

Attention:    Robert Rosen

 

Telephone: (416) 367-3113

Facsimile: (416) 367-2460

 

Dear Sirs/Mesdames:

 

We refer to Section 3.1(1) of the credit agreement made as of May 19, 2006
between Tecstar Manufacturing Canada Limited, as Borrower, and Comerica Bank,
Canada Branch a Lender, as amended, restated, supplemented and otherwise
modified from time to time (the “Credit Agreement”). Capitalized terms used and
not defined herein have the meanings given to them in the Credit Agreement.

 

We hereby confirm that we request for a Loan under Revolving Facility as
follows:

 

  (a) ¨    Prime Loan for drawdown              on in the amount of U.S.
$            .

 

       ¨    Canadian Prime Loan for drawdown on              in the amount of
             Canadian Dollars            .

 

  (b) Issue of Letters of Credit See attached applications.

 

As of the date hereof:

 

  (a) the representations and warranties of the Borrower contained in the Credit
Agreement are true and correct in all material respects to the best of my
knowledge; and



--------------------------------------------------------------------------------

  (b) both before, and after giving effect to, the Loan requested herein, no
Default or Event of Default has occurred and is continuing.

 

Yours truly,

 

TECSTAR MANUFACTURING CANADA LIMITED

 

By:                                      
                                                           

Name:

Title:

 

2



--------------------------------------------------------------------------------

Schedule 5.2 – Notice of Cancellation/Reduction

 

Date:

 

Comerica Bank, Canada Branch

Suite 2210, South Tower

Royal Bank Plaza

P.O. Box 61

Toronto, Ontario M5J 2J2

 

Attention:    Philip Buxton

                    Robert Rosen

 

Telephone: (416) 367-3113

Facsimile: (416) 367-2460

 

Dear Sirs/Mesdames:

 

We refer to Section 5.2 of the credit agreement made as of May 19, 2006 between
Tecstar Manufacturing Canada Limited, as Borrower, and Comerica Bank, Canada
Branch a Lender, as amended, restated, supplemented and otherwise modified from
time to time (the “Credit Agreement”). Capitalized terms used and not defined
herein have the meanings given to them in the Credit Agreement.

 

We hereby give you irrevocable notice that we shall prepay certain of the Loans
under Revolving Facility and/or reduce and cancel certain unused portions of the
Revolving Facility, as follows:

 

  (1) Date of repayment __________/__________/___________.

 

                                       
                 Day            Month             Year

 

  (2) Aggregate amount of prepayment of U.S. $_____________ (minimum aggregate
amount of U.S. $__________ and in U.S. $__________ multiples, in accordance with
the following:

 

Prime Loans of U.S. $______________________

 

Canadian Prime Loans of Canadian Dollars ______________________



--------------------------------------------------------------------------------

The foregoing prepayment under shall be: (i) in accordance with the conditions
set out in Section 5.2 of the Credit Agreement; and (ii) a permanent prepayment
and the Revolving Commitment shall be reduced and cancelled accordingly.

 

Yours truly, TECSTAR MANUFACTURING CANADA LIMITED By:    

Name:

   

Title:

   

 

2



--------------------------------------------------------------------------------

Schedule 8.1 -Locations of the Business

 

Registered Office (Chief Executive Office)

 

·

 

Principal Place of Business and Location of Collateral

 

·



--------------------------------------------------------------------------------

Schedule 8.7(1) – List of all Real and Immovable Property

 

Owned Property

 

·

 

Leased Property

 

·



--------------------------------------------------------------------------------

Schedule 8.9 – Authorized and Issued Capital



--------------------------------------------------------------------------------

Schedule 8.11 – Pension Plans/Benefit Plans



--------------------------------------------------------------------------------

Schedule 8.22 – Insurance



--------------------------------------------------------------------------------

Schedule 8.23 – Collective Bargaining, Management, Consulting and

Employment Agreements, Etc.



--------------------------------------------------------------------------------

Schedule 10.4 – Guaranteed Indebtedness